 


 HR 5325 ENR: Continuing Appropriations and Military Construction, Veterans Affairs, and Related Agencies Appropriations Act, 2017, and Zika Response and Preparedness Act
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IB 
One Hundred Fourteenth Congress of the United States of America At the Second SessionBegun and held at the City of Washington on Monday, the fourth day of January, two thousand and sixteen 
H. R. 5325 
 
AN ACT 
Making continuing appropriations for fiscal year 2017, and for other purposes. 
 
 
 1.Short title This Act may be cited as the Continuing Appropriations and Military Construction, Veterans Affairs, and Related Agencies Appropriations Act, 2017, and Zika Response and Preparedness Act. 
2.Table of contents 
 
Sec. 1. Short title. 
Sec. 2. Table of contents. 
Sec. 3. References. 
Sec. 4. Statement of appropriations. 
Sec. 5. Availability of funds. 
Sec. 6. Explanatory statement. 
Division A—Military Construction, Veterans Affairs, and Related Agencies Appropriations Act, 2017 
Title I—Department of Defense  
Title II—Department of Veterans Affairs  
Title III—Related agencies  
Title IV—Overseas contingency operations  
Title V—General provisions  
Division B—Zika Response and Preparedness 
Title I—Department of Health and Human Services  
Title II—Department of State  
Title III—General Provisions—This Division  
Division C—Continuing Appropriations Act, 2017 
Division D—Rescissions of Funds 
3.References 
Except as expressly provided otherwise, any reference to this Act contained in any division of this Act shall be treated as referring only to the provisions of that division. 4.Statement of appropriations The following sums in this Act are appropriated, out of any money in the Treasury not otherwise appropriated, for the fiscal year ending September 30, 2017. 
5.Availability of funds 
Each amount designated in this Act by the Congress as an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985 shall be available (or rescinded, if applicable) only if the President subsequently so designates all such amounts and transmits such designations to the Congress. 6.Explanatory Statement (a)The explanatory statement regarding this Act, printed in the Senate section of the Congressional Record on or about September 22, 2016, by the Chairman of the Committee on Appropriations of the Senate, shall have the same effect with respect to the allocation of funds and implementation of divisions A through D of this Act as if it were a joint explanatory statement of a committee of conference. 
(b)Any reference to the joint explanatory statement accompanying this Act contained in division A of this Act shall be considered to be a reference to the explanatory statement described in subsection (a). AMilitary Construction, Veterans Affairs, and Related Agencies Appropriations Act, 2017 IDepartment of defenseMilitary construction, armyFor acquisition, construction, installation, and equipment of temporary or permanent public works, military installations, facilities, and real property for the Army as currently authorized by law, including personnel in the Army Corps of Engineers and other personal services necessary for the purposes of this appropriation, and for construction and operation of facilities in support of the functions of the Commander in Chief, $513,459,000, to remain available until September 30, 2021: Provided, That, of this amount, not to exceed $98,159,000 shall be available for study, planning, design, architect and engineer services, and host nation support, as authorized by law, unless the Secretary of the Army determines that additional obligations are necessary for such purposes and notifies the Committees on Appropriations of both Houses of Congress of the determination and the reasons therefor.Military construction, navy and marine corpsFor acquisition, construction, installation, and equipment of temporary or permanent public works, naval installations, facilities, and real property for the Navy and Marine Corps as currently authorized by law, including personnel in the Naval Facilities Engineering Command and other personal services necessary for the purposes of this appropriation, $1,021,580,000, to remain available until September 30, 2021: Provided, That, of this amount, not to exceed $88,230,000 shall be available for study, planning, design, and architect and engineer services, as authorized by law, unless the Secretary of the Navy determines that additional obligations are necessary for such purposes and notifies the Committees on Appropriations of both Houses of Congress of the determination and the reasons therefor.Military construction, air forceFor acquisition, construction, installation, and equipment of temporary or permanent public works, military installations, facilities, and real property for the Air Force as currently authorized by law, $1,491,058,000, to remain available until September 30, 2021: Provided, That of this amount, not to exceed $143,582,000 shall be available for study, planning, design, and architect and engineer services, as authorized by law, unless the Secretary of the Air Force determines that additional obligations are necessary for such purposes and notifies the Committees on Appropriations of both Houses of Congress of the determination and the reasons therefor: Provided further, That none of the funds made available under this heading shall be for construction of the Joint Intelligence Analysis Complex Consolidation, Phase 3, at Royal Air Force Croughton, United Kingdom, unless authorized in an Act authorizing appropriations for fiscal year 2017 for military construction.Military construction, defense-Wide(including transfer of funds)For acquisition, construction, installation, and equipment of temporary or permanent public works, installations, facilities, and real property for activities and agencies of the Department of Defense (other than the military departments), as currently authorized by law, $2,025,444,000, to remain available until September 30, 2021: Provided, That such amounts of this appropriation as may be determined by the Secretary of Defense may be transferred to such appropriations of the Department of Defense available for military construction or family housing as the Secretary may designate, to be merged with and to be available for the same purposes, and for the same time period, as the appropriation or fund to which transferred: Provided further, That of the amount appropriated, not to exceed $180,775,000 shall be available for study, planning, design, and architect and engineer services, as authorized by law, unless the Secretary of Defense determines that additional obligations are necessary for such purposes and notifies the Committees on Appropriations of both Houses of Congress of the determination and the reasons therefor.Military construction, army national guardFor construction, acquisition, expansion, rehabilitation, and conversion of facilities for the training and administration of the Army National Guard, and contributions therefor, as authorized by chapter 1803 of title 10, United States Code, and Military Construction Authorization Acts, $232,930,000, to remain available until September 30, 2021: Provided, That, of the amount appropriated, not to exceed $8,729,000 shall be available for study, planning, design, and architect and engineer services, as authorized by law, unless the Director of the Army National Guard determines that additional obligations are necessary for such purposes and notifies the Committees on Appropriations of both Houses of Congress of the determination and the reasons therefor.Military construction, air national guardFor construction, acquisition, expansion, rehabilitation, and conversion of facilities for the training and administration of the Air National Guard, and contributions therefor, as authorized by chapter 1803 of title 10, United States Code, and Military Construction Authorization Acts, $143,957,000, to remain available until September 30, 2021: Provided, That, of the amount appropriated, not to exceed $10,462,000 shall be available for study, planning, design, and architect and engineer services, as authorized by law, unless the Director of the Air National Guard determines that additional obligations are necessary for such purposes and notifies the Committees on Appropriations of both Houses of Congress of the determination and the reasons therefor.Military construction, army reserveFor construction, acquisition, expansion, rehabilitation, and conversion of facilities for the training and administration of the Army Reserve as authorized by chapter 1803 of title 10, United States Code, and Military Construction Authorization Acts, $68,230,000, to remain available until September 30, 2021: Provided, That, of the amount appropriated, not to exceed $7,500,000 shall be available for study, planning, design, and architect and engineer services, as authorized by law, unless the Chief of the Army Reserve determines that additional obligations are necessary for such purposes and notifies the Committees on Appropriations of both Houses of Congress of the determination and the reasons therefor.Military construction, navy reserveFor construction, acquisition, expansion, rehabilitation, and conversion of facilities for the training and administration of the reserve components of the Navy and Marine Corps as authorized by chapter 1803 of title 10, United States Code, and Military Construction Authorization Acts, $38,597,000, to remain available until September 30, 2021: Provided, That, of the amount appropriated, not to exceed $3,783,000 shall be available for study, planning, design, and architect and engineer services, as authorized by law, unless the Secretary of the Navy determines that additional obligations are necessary for such purposes and notifies the Committees on Appropriations of both Houses of Congress of the determination and the reasons therefor.Military construction, air force reserveFor construction, acquisition, expansion, rehabilitation, and conversion of facilities for the training and administration of the Air Force Reserve as authorized by chapter 1803 of title 10, United States Code, and Military Construction Authorization Acts, $188,950,000, to remain available until September 30, 2021: Provided, That, of the amount appropriated, not to exceed $4,500,000 shall be available for study, planning, design, and architect and engineer services, as authorized by law, unless the Chief of the Air Force Reserve determines that additional obligations are necessary for such purposes and notifies the Committees on Appropriations of both Houses of Congress of the determination and the reasons therefor.North atlantic treaty organizationsecurity investment programFor the United States share of the cost of the North Atlantic Treaty Organization Security Investment Program for the acquisition and construction of military facilities and installations (including international military headquarters) and for related expenses for the collective defense of the North Atlantic Treaty Area as authorized by section 2806 of title 10, United States Code, and Military Construction Authorization Acts, $177,932,000, to remain available until expended.Department of defense base closure accountFor deposit into the Department of Defense Base Closure Account, established by section 2906(a) of the Defense Base Closure and Realignment Act of 1990 (10 U.S.C. 2687 note), $240,237,000, to remain available until expended.Family housing construction, armyFor expenses of family housing for the Army for construction, including acquisition, replacement, addition, expansion, extension, and alteration, as authorized by law, $157,172,000, to remain available until September 30, 2021.Family housing operation and maintenance, armyFor expenses of family housing for the Army for operation and maintenance, including debt payment, leasing, minor construction, principal and interest charges, and insurance premiums, as authorized by law, $325,995,000.Family housing construction, navy and marine corpsFor expenses of family housing for the Navy and Marine Corps for construction, including acquisition, replacement, addition, expansion, extension, and alteration, as authorized by law, $94,011,000, to remain available until September 30, 2021.Family housing operation and maintenance, navy and marine corpsFor expenses of family housing for the Navy and Marine Corps for operation and maintenance, including debt payment, leasing, minor construction, principal and interest charges, and insurance premiums, as authorized by law, $300,915,000.Family housing construction, air forceFor expenses of family housing for the Air Force for construction, including acquisition, replacement, addition, expansion, extension, and alteration, as authorized by law, $61,352,000, to remain available until September 30, 2021.Family housing operation and maintenance, air forceFor expenses of family housing for the Air Force for operation and maintenance, including debt payment, leasing, minor construction, principal and interest charges, and insurance premiums, as authorized by law, $274,429,000.Family housing operation and maintenance, defense-WideFor expenses of family housing for the activities and agencies of the Department of Defense (other than the military departments) for operation and maintenance, leasing, and minor construction, as authorized by law, $59,157,000.Department of defense family housing improvement fundFor the Department of Defense Family Housing Improvement Fund, $3,258,000, to remain available until expended, for family housing initiatives undertaken pursuant to section 2883 of title 10, United States Code, providing alternative means of acquiring and improving military family housing and supporting facilities.Administrative provisions 101.None of the funds made available in this title shall be expended for payments under a cost-plus-a-fixed-fee contract for construction, where cost estimates exceed $25,000, to be performed within the United States, except Alaska, without the specific approval in writing of the Secretary of Defense setting forth the reasons therefor. 
102.Funds made available in this title for construction shall be available for hire of passenger motor vehicles. 103.Funds made available in this title for construction may be used for advances to the Federal Highway Administration, Department of Transportation, for the construction of access roads as authorized by section 210 of title 23, United States Code, when projects authorized therein are certified as important to the national defense by the Secretary of Defense. 
104.None of the funds made available in this title may be used to begin construction of new bases in the United States for which specific appropriations have not been made. 105.None of the funds made available in this title shall be used for purchase of land or land easements in excess of 100 percent of the value as determined by the Army Corps of Engineers or the Naval Facilities Engineering Command, except: (1) where there is a determination of value by a Federal court; (2) purchases negotiated by the Attorney General or the designee of the Attorney General; (3) where the estimated value is less than $25,000; or (4) as otherwise determined by the Secretary of Defense to be in the public interest. 
106.None of the funds made available in this title shall be used to: (1) acquire land; (2) provide for site preparation; or (3) install utilities for any family housing, except housing for which funds have been made available in annual Acts making appropriations for military construction. 107.None of the funds made available in this title for minor construction may be used to transfer or relocate any activity from one base or installation to another, without prior notification to the Committees on Appropriations of both Houses of Congress. 
108.None of the funds made available in this title may be used for the procurement of steel for any construction project or activity for which American steel producers, fabricators, and manufacturers have been denied the opportunity to compete for such steel procurement. 109.None of the funds available to the Department of Defense for military construction or family housing during the current fiscal year may be used to pay real property taxes in any foreign nation. 
110.None of the funds made available in this title may be used to initiate a new installation overseas without prior notification to the Committees on Appropriations of both Houses of Congress. 111.None of the funds made available in this title may be obligated for architect and engineer contracts estimated by the Government to exceed $500,000 for projects to be accomplished in Japan, in any North Atlantic Treaty Organization member country, or in countries bordering the Arabian Gulf, unless such contracts are awarded to United States firms or United States firms in joint venture with host nation firms. 
112.None of the funds made available in this title for military construction in the United States territories and possessions in the Pacific and on Kwajalein Atoll, or in countries bordering the Arabian Gulf, may be used to award any contract estimated by the Government to exceed $1,000,000 to a foreign contractor: Provided, That this section shall not be applicable to contract awards for which the lowest responsive and responsible bid of a United States contractor exceeds the lowest responsive and responsible bid of a foreign contractor by greater than 20 percent: Provided further, That this section shall not apply to contract awards for military construction on Kwajalein Atoll for which the lowest responsive and responsible bid is submitted by a Marshallese contractor. 
113.The Secretary of Defense shall inform the appropriate committees of both Houses of Congress, including the Committees on Appropriations, of plans and scope of any proposed military exercise involving United States personnel 30 days prior to its occurring, if amounts expended for construction, either temporary or permanent, are anticipated to exceed $100,000. 114.Funds appropriated to the Department of Defense for construction in prior years shall be available for construction authorized for each such military department by the authorizations enacted into law during the current session of Congress. 
115.For military construction or family housing projects that are being completed with funds otherwise expired or lapsed for obligation, expired or lapsed funds may be used to pay the cost of associated supervision, inspection, overhead, engineering and design on those projects and on subsequent claims, if any. 116.Notwithstanding any other provision of law, any funds made available to a military department or defense agency for the construction of military projects may be obligated for a military construction project or contract, or for any portion of such a project or contract, at any time before the end of the fourth fiscal year after the fiscal year for which funds for such project were made available, if the funds obligated for such project: (1) are obligated from funds available for military construction projects; and (2) do not exceed the amount appropriated for such project, plus any amount by which the cost of such project is increased pursuant to law.(including transfer of funds) 
117.Subject to 30 days prior notification, or 14 days for a notification provided in an electronic medium pursuant to sections 480 and 2883 of title 10, United States Code, to the Committees on Appropriations of both Houses of Congress, such additional amounts as may be determined by the Secretary of Defense may be transferred to: (1) the Department of Defense Family Housing Improvement Fund from amounts appropriated for construction in Family Housing accounts, to be merged with and to be available for the same purposes and for the same period of time as amounts appropriated directly to the Fund; or (2) the Department of Defense Military Unaccompanied Housing Improvement Fund from amounts appropriated for construction of military unaccompanied housing in Military Construction accounts, to be merged with and to be available for the same purposes and for the same period of time as amounts appropriated directly to the Fund: Provided, That appropriations made available to the Funds shall be available to cover the costs, as defined in section 502(5) of the Congressional Budget Act of 1974, of direct loans or loan guarantees issued by the Department of Defense pursuant to the provisions of subchapter IV of chapter 169 of title 10, United States Code, pertaining to alternative means of acquiring and improving military family housing, military unaccompanied housing, and supporting facilities.(including transfer of funds) 
118.In addition to any other transfer authority available to the Department of Defense, amounts may be transferred from the Department of Defense Base Closure Account to the fund established by section 1013(d) of the Demonstration Cities and Metropolitan Development Act of 1966 (42 U.S.C. 3374) to pay for expenses associated with the Homeowners Assistance Program incurred under 42 U.S.C. 3374(a)(1)(A). Any amounts transferred shall be merged with and be available for the same purposes and for the same time period as the fund to which transferred. 119.Notwithstanding any other provision of law, funds made available in this title for operation and maintenance of family housing shall be the exclusive source of funds for repair and maintenance of all family housing units, including general or flag officer quarters: Provided, That not more than $35,000 per unit may be spent annually for the maintenance and repair of any general or flag officer quarters without 30 days prior notification, or 14 days for a notification provided in an electronic medium pursuant to sections 480 and 2883 of title 10, United States Code, to the Committees on Appropriations of both Houses of Congress, except that an after-the-fact notification shall be submitted if the limitation is exceeded solely due to costs associated with environmental remediation that could not be reasonably anticipated at the time of the budget submission: Provided further,  That the Under Secretary of Defense (Comptroller) is to report annually to the Committees on Appropriations of both Houses of Congress all operation and maintenance expenditures for each individual general or flag officer quarters for the prior fiscal year. 
120.Amounts contained in the Ford Island Improvement Account established by subsection (h) of section 2814 of title 10, United States Code, are appropriated and shall be available until expended for the purposes specified in subsection (i)(1) of such section or until transferred pursuant to subsection (i)(3) of such section.(including transfer of funds) 121.During the 5-year period after appropriations available in this Act to the Department of Defense for military construction and family housing operation and maintenance and construction have expired for obligation, upon a determination that such appropriations will not be necessary for the liquidation of obligations or for making authorized adjustments to such appropriations for obligations incurred during the period of availability of such appropriations, unobligated balances of such appropriations may be transferred into the appropriation Foreign Currency Fluctuations, Construction, Defense, to be merged with and to be available for the same time period and for the same purposes as the appropriation to which transferred. 
122. 
(a)Except as provided in subsection (b), none of the funds made available in this Act may be used by the Secretary of the Army to relocate a unit in the Army that— (1)performs a testing mission or function that is not performed by any other unit in the Army and is specifically stipulated in title 10, United States Code; and 
(2)is located at a military installation at which the total number of civilian employees of the Department of the Army and Army contractor personnel employed exceeds 10 percent of the total number of members of the regular and reserve components of the Army assigned to the installation. (b)ExceptionSubsection (a) shall not apply if the Secretary of the Army certifies to the congressional defense committees that in proposing the relocation of the unit of the Army, the Secretary complied with Army Regulation 5–10 relating to the policy, procedures, and responsibilities for Army stationing actions. 
123.Amounts appropriated or otherwise made available in an account funded under the headings in this title may be transferred among projects and activities within the account in accordance with the reprogramming guidelines for military construction and family housing construction contained in Department of Defense Financial Management Regulation 7000.14–R, Volume 3, Chapter 7, of March 2011, as in effect on the date of enactment of this Act. 124.None of the funds made available in this title may be obligated or expended for planning and design and construction of projects at Arlington National Cemetery. 
125.For an additional amount for the accounts and in the amounts specified, to remain available until September 30, 2021: Military Construction, Army, $40,500,000; 
Military Construction, Navy and Marine Corps, $227,099,000; Military Construction, Air Force, $149,500,000; 
Military Construction, Army National Guard, $67,500,000; Military Construction, Air National Guard, $11,000,000; 
Military Construction, Army Reserve, $30,000,000: Provided, That such funds may only be obligated to carry out construction projects identified in the respective military department’s unfunded priority list for fiscal year 2017 submitted to Congress by the Secretary of Defense: Provided further, That such projects are subject to authorization prior to obligation and expenditure of funds to carry out construction: Provided further, That not later than 30 days after enactment of this Act, the Secretary of the military department concerned, or his or her designee, shall submit to the Committees on Appropriations of both Houses of Congress an expenditure plan for funds provided under this section. 126.For an additional amount for Military Construction, Navy and Marine Corps, $89,400,000, to remain available until September 30, 2021: Provided, That, such funds may only be obligated to carry out construction projects identified by the Department of the Navy in its June 8, 2016, unfunded priority list submission to the Committees on Appropriations of both Houses of Congress detailing unfunded reprogramming and emergency construction requirements: Provided further, That, not later than 30 days after enactment of this Act, the Secretary of the Navy, or his or her designee, shall submit to the Committees an expenditure plan for funds provided under this section.(rescissions of funds) 
127.Of the unobligated balances available to the Department of Defense from prior appropriation Acts, the following funds are hereby rescinded from the following accounts in the amounts specified: Military Construction, Army, $29,602,000; 
Military Construction, Air Force, $51,460,000; Military Construction, Defense-Wide, $171,600,000, of which $30,000,000 are to be derived from amounts made available for Missile Defense Agency planning and design; and 
North Atlantic Treaty Organization Security Investment Program, $30,000,000: Provided, That no amounts may be rescinded from amounts that were designated by the Congress for Overseas Contingency Operations/Global War on Terrorism or as an emergency requirement pursuant to a concurrent resolution on the budget or the Balanced Budget and Emergency Deficit Control Act of 1985, as amended.(rescission of funds) 128.Of the unobligated balances made available in prior appropriation Acts for the fund established in section 1013(d) of the Demonstration Cities and Metropolitan Development Act of 1966 (42 U.S.C. 3374) (other than appropriations designated by law as being for contingency operations directly related to the global war on terrorism or as an emergency requirement), $25,000,000 are hereby rescinded. 
129.For the purposes of this Act, the term congressional defense committees means the Committees on Armed Services of the House of Representatives and the Senate, the Subcommittee on Military Construction and Veterans Affairs of the Committee on Appropriations of the Senate, and the Subcommittee on Military Construction and Veterans Affairs of the Committee on Appropriations of the House of Representatives. 130.None of the funds made available by this Act may be used to carry out the closure or realignment of the United States Naval Station, Guantánamo Bay, Cuba. 
131.Notwithstanding any other provision of law, none of the funds appropriated or otherwise made available by this or any other Act may be used to consolidate or relocate any element of a United States Air Force Rapid Engineer Deployable Heavy Operational Repair Squadron Engineer (RED HORSE) outside of the United States until the Secretary of the Air Force (1) completes an analysis and comparison of the cost and infrastructure investment required to consolidate or relocate a RED HORSE squadron outside of the United States versus within the United States; (2) provides to the Committees on Appropriations of both Houses of Congress (the Committees) a report detailing the findings of the cost analysis; and (3) certifies in writing to the Committees that the preferred site for the consolidation or relocation yields the greatest savings for the Air Force: Provided, That the term United States in this section does not include any territory or possession of the United States. 
IIDepartment of veterans affairsVeterans benefits administrationCompensation and pensions(including transfer of funds)For the payment of compensation benefits to or on behalf of veterans and a pilot program for disability examinations as authorized by section 107 and chapters 11, 13, 18, 51, 53, 55, and 61 of title 38, United States Code; pension benefits to or on behalf of veterans as authorized by chapters 15, 51, 53, 55, and 61 of title 38, United States Code; and burial benefits, the Reinstated Entitlement Program for Survivors, emergency and other officers' retirement pay, adjusted-service credits and certificates, payment of premiums due on commercial life insurance policies guaranteed under the provisions of title IV of the Servicemembers Civil Relief Act (50 U.S.C. App. 541 et seq.) and for other benefits as authorized by sections 107, 1312, 1977, and 2106, and chapters 23, 51, 53, 55, and 61 of title 38, United States Code, $90,119,449,000, to remain available until expended and to become available on October 1, 2017: Provided, That not to exceed $17,224,000 of the amount made available for fiscal year 2018 under this heading shall be reimbursed to General Operating Expenses, Veterans Benefits Administration, and Information Technology Systems for necessary expenses in implementing the provisions of chapters 51, 53, and 55 of title 38, United States Code, the funding source for which is specifically provided as the Compensation and Pensions appropriation: Provided further, That such sums as may be earned on an actual qualifying patient basis, shall be reimbursed to Medical Care Collections Fund to augment the funding of individual medical facilities for nursing home care provided to pensioners as authorized.Readjustment benefitsFor the payment of readjustment and rehabilitation benefits to or on behalf of veterans as authorized by chapters 21, 30, 31, 33, 34, 35, 36, 39, 41, 51, 53, 55, and 61 of title 38, United States Code, $13,708,648,000, to remain available until expended and to become available on October 1, 2017: Provided, That expenses for rehabilitation program services and assistance which the Secretary is authorized to provide under subsection (a) of section 3104 of title 38, United States Code, other than under paragraphs (1), (2), (5), and (11) of that subsection, shall be charged to this account.Veterans insurance and indemnitiesFor military and naval insurance, national service life insurance, servicemen's indemnities, service-disabled veterans insurance, and veterans mortgage life insurance as authorized by chapters 19 and 21, title 38, United States Code, $124,504,000, to remain available until expended, of which $107,899,000 shall become available on October 1, 2017.Veterans housing benefit program fundFor the cost of direct and guaranteed loans, such sums as may be necessary to carry out the program, as authorized by subchapters I through III of chapter 37 of title 38, United States Code: Provided, That such costs, including the cost of modifying such loans, shall be as defined in section 502 of the Congressional Budget Act of 1974: Provided further, That, during fiscal year 2017, within the resources available, not to exceed $500,000 in gross obligations for direct loans are authorized for specially adapted housing loans.In addition, for administrative expenses to carry out the direct and guaranteed loan programs, $198,856,000.Vocational rehabilitation loans program accountFor the cost of direct loans, $36,000, as authorized by chapter 31 of title 38, United States Code: Provided, That such costs, including the cost of modifying such loans, shall be as defined in section 502 of the Congressional Budget Act of 1974: Provided further, That funds made available under this heading are available to subsidize gross obligations for the principal amount of direct loans not to exceed $2,517,000.In addition, for administrative expenses necessary to carry out the direct loan program, $389,000, which may be paid to the appropriation for General Operating Expenses, Veterans Benefits Administration.Native american veteran housing loan program accountFor administrative expenses to carry out the direct loan program authorized by subchapter V of chapter 37 of title 38, United States Code, $1,163,000.General operating expenses, Veterans Benefits AdministrationFor necessary operating expenses of the Veterans Benefits Administration, not otherwise provided for, including hire of passenger motor vehicles, reimbursement of the General Services Administration for security guard services, and reimbursement of the Department of Defense for the cost of overseas employee mail, $2,856,160,000: Provided, That expenses for services and assistance authorized under paragraphs (1), (2), (5), and (11) of section 3104(a) of title 38, United States Code, that the Secretary of Veterans Affairs determines are necessary to enable entitled veterans: (1) to the maximum extent feasible, to become employable and to obtain and maintain suitable employment; or (2) to achieve maximum independence in daily living, shall be charged to this account: Provided further, That, of the funds made available under this heading, not to exceed 5 percent shall remain available until September 30, 2018.Veterans health administrationMedical servicesFor necessary expenses for furnishing, as authorized by law, inpatient and outpatient care and treatment to beneficiaries of the Department of Veterans Affairs and veterans described in section 1705(a) of title 38, United States Code, including care and treatment in facilities not under the jurisdiction of the Department, and including medical supplies and equipment, bioengineering services, food services, and salaries and expenses of healthcare employees hired under title 38, United States Code, aid to State homes as authorized by section 1741 of title 38, United States Code, assistance and support services for caregivers as authorized by section 1720G of title 38, United States Code, loan repayments authorized by section 604 of the Caregivers and Veterans Omnibus Health Services Act of 2010 (Public Law 111–163; 124 Stat. 1174; 38 U.S.C. 7681 note), and hospital care and medical services authorized by section 1787 of title 38, United States Code; $1,078,993,000, which shall be in addition to funds previously appropriated under this heading that become available on October 1, 2016; and, in addition, $44,886,554,000, plus reimbursements, shall become available on October 1, 2017, and shall remain available until September 30, 2018: Provided, That, of the amount made available on October 1, 2017, under this heading, $1,400,000,000 shall remain available until September 30, 2019: Provided further, That, notwithstanding any other provision of law, the Secretary of Veterans Affairs shall establish a priority for the provision of medical treatment for veterans who have service-connected disabilities, lower income, or have special needs: Provided further, That, notwithstanding any other provision of law, the Secretary of Veterans Affairs shall give priority funding for the provision of basic medical benefits to veterans in enrollment priority groups 1 through 6: Provided further, That, notwithstanding any other provision of law, the Secretary of Veterans Affairs may authorize the dispensing of prescription drugs from Veterans Health Administration facilities to enrolled veterans with privately written prescriptions based on requirements established by the Secretary: Provided further, That the implementation of the program described in the previous proviso shall incur no additional cost to the Department of Veterans Affairs: Provided further, That the Secretary of Veterans Affairs shall ensure that sufficient amounts appropriated under this heading for medical supplies and equipment are available for the acquisition of prosthetics designed specifically for female veterans: Provided further, That the Secretary of Veterans Affairs shall provide access to therapeutic listening devices to veterans struggling with mental health related problems, substance abuse, or traumatic brain injury.Medical community careFor necessary expenses for furnishing health care to individuals pursuant to chapter 17 of title 38, United States Code, at non-Department facilities, $7,246,181,000, plus reimbursements, of which $2,000,000,000 shall remain available until September 30, 2020; and, in addition, $9,409,118,000 shall become available on October 1, 2017, and shall remain available until September 30, 2018: Provided, That of the amount made available on October 1, 2017, $1,500,000,000 shall remain available until September 30, 2021.Medical support and complianceFor necessary expenses in the administration of the medical, hospital, nursing home, domiciliary, construction, supply, and research activities, as authorized by law; administrative expenses in support of capital policy activities; and administrative and legal expenses of the Department for collecting and recovering amounts owed the Department as authorized under chapter 17 of title 38, United States Code, and the Federal Medical Care Recovery Act (42 U.S.C. 2651 et seq.), $6,654,480,000, plus reimbursements, shall become available on October 1, 2017, and shall remain available until September 30, 2018: Provided, That, of the amount made available on October 1, 2017, under this heading, $100,000,000 shall remain available until September 30, 2019.Medical facilitiesFor necessary expenses for the maintenance and operation of hospitals, nursing homes, domiciliary facilities, and other necessary facilities of the Veterans Health Administration; for administrative expenses in support of planning, design, project management, real property acquisition and disposition, construction, and renovation of any facility under the jurisdiction or for the use of the Department; for oversight, engineering, and architectural activities not charged to project costs; for repairing, altering, improving, or providing facilities in the several hospitals and homes under the jurisdiction of the Department, not otherwise provided for, either by contract or by the hire of temporary employees and purchase of materials; for leases of facilities; and for laundry services; $247,668,000, which shall be in addition to funds previously appropriated under this heading that become available on October 1, 2016; and, in addition, $5,434,880,000, plus reimbursements, shall become available on October 1, 2017, and shall remain available until September 30, 2018: Provided, That, of the amount made available on October 1, 2017, under this heading, $250,000,000 shall remain available until September 30, 2019.Medical and prosthetic researchFor necessary expenses in carrying out programs of medical and prosthetic research and development as authorized by chapter 73 of title 38, United States Code, $675,366,000, plus reimbursements, shall remain available until September 30, 2018: Provided, That the Secretary of Veterans Affairs shall ensure that sufficient amounts appropriated under this heading are available for prosthetic research specifically for female veterans, and for toxic exposure research.National cemetery administrationFor necessary expenses of the National Cemetery Administration for operations and maintenance, not otherwise provided for, including uniforms or allowances therefor; cemeterial expenses as authorized by law; purchase of one passenger motor vehicle for use in cemeterial operations; hire of passenger motor vehicles; and repair, alteration or improvement of facilities under the jurisdiction of the National Cemetery Administration, $286,193,000, of which not to exceed 10 percent shall remain available until September 30, 2018.Departmental administrationGeneral administration(Including transfer of funds)For necessary operating expenses of the Department of Veterans Affairs, not otherwise provided for, including administrative expenses in support of Department-wide capital planning, management and policy activities, uniforms, or allowances therefor; not to exceed $25,000 for official reception and representation expenses; hire of passenger motor vehicles; and reimbursement of the General Services Administration for security guard services, $345,391,000, of which not to exceed 5 percent shall remain available until September 30, 2018: Provided, That funds provided under this heading may be transferred to General Operating Expenses, Veterans Benefits Administration.Board of Veterans AppealsFor necessary operating expenses of the Board of Veterans Appeals, $156,096,000, of which not to exceed 10 percent shall remain available until September 30, 2018.Information technology systems(including transfer of funds)For necessary expenses for information technology systems and telecommunications support, including developmental information systems and operational information systems; for pay and associated costs; and for the capital asset acquisition of information technology systems, including management and related contractual costs of said acquisitions, including contractual costs associated with operations authorized by section 3109 of title 5, United States Code, $4,278,259,000, plus reimbursements: Provided, That $1,272,548,000 shall be for pay and associated costs, of which not to exceed $37,100,000 shall remain available until September 30, 2018: Provided further, That $2,534,442,000 shall be for operations and maintenance, of which not to exceed $180,200,000 shall remain available until September 30, 2018: Provided further, That $471,269,000 shall be for information technology systems development, modernization, and enhancement, and shall remain available until September 30, 2018: Provided further, That amounts made available for information technology systems development, modernization, and enhancement may not be obligated or expended until the Secretary of Veterans Affairs or the Chief Information Officer of the Department of Veterans Affairs submits to the Committees on Appropriations of both Houses of Congress a certification of the amounts, in parts or in full, to be obligated and expended for each development project: Provided further, That amounts made available for salaries and expenses, operations and maintenance, and information technology systems development, modernization, and enhancement may be transferred among the three subaccounts after the Secretary of Veterans Affairs requests from the Committees on Appropriations of both Houses of Congress the authority to make the transfer and an approval is issued:  Provided further, That amounts made available for the Information Technology Systems account for development, modernization, and enhancement may be transferred among projects or to newly defined projects:  Provided further, That no project may be increased or decreased by more than $1,000,000 of cost prior to submitting a request to the Committees on Appropriations of both Houses of Congress to make the transfer and an approval is issued, or absent a response, a period of 30 days has elapsed: Provided further, That funds under this heading may be used by the Interagency Program Office through the Department of Veterans Affairs to define data standards, code sets, and value sets used to enable interoperability:  Provided further, That of the funds made available for information technology systems development, modernization, and enhancement for VistA Evolution or any successor program, not more than 25 percent may be obligated or expended until the Secretary of Veterans Affairs: 
(1)submits to the Committees on Appropriations of both Houses of Congress the VistA Evolution Business Case and supporting documents regarding continuation of VistA Evolution or alternatives to VistA Evolution, including an analysis of necessary or desired capabilities, technical and security requirements, the plan for modernizing the platform framework, and all associated costs; (2)submits to the Committees on Appropriations of both Houses of Congress, and such Committees approve, the following: a report that describes a strategic plan for VistA Evolution, or any successor program, and the associated implementation plan including metrics and timelines; a master schedule and lifecycle cost estimate for VistA Evolution or any successor; and an implementation plan for the transition from the Project Management Accountability System to a new project delivery framework, the Veteran-focused Integration Process, that includes the methodology by which projects will be tracked, progress measured, and deliverables evaluated; 
(3)submits to the Committees on Appropriations of both Houses of Congress a report outlining the strategic plan to reach interoperability with private sector healthcare providers, the timeline for reaching meaningful use as defined by the Office of National Coordinator for Health Information Technology for each data domain covered under the VistA Evolution program, and the extent to which the Department of Veterans Affairs leverages the State Health Information Exchanges to share health data with private sector providers; (4)submits to the Committees on Appropriations of both Houses of Congress, and such Committees approve, the following: a report that describes the extent to which VistA Evolution, or any successor program, maximizes the use of commercially available software used by DoD and the private sector, requires an open architecture that leverages best practices and rapidly adapts to technologies produced by the private sector, enhances full interoperability between the VA and DoD and between VA and the private sector, and ensures the security of personally identifiable information of veterans and beneficiaries; and 
(5)certifies in writing to the Committees on Appropriations of both Houses of Congress that the Department of Veterans Affairs has met the requirements contained in the National Defense Authorization Act of Fiscal Year 2014 (Public Law 113–66) which require that electronic health record systems of the Department of Defense and the Department of Veterans Affairs have reached interoperability, comply with national standards and architectural requirements identified by the DoD/VA Interagency Program Office in collaboration with the Office of National Coordinator for Health Information Technology: Provided further, That the funds made available under this heading for information technology systems development, modernization, and enhancement, shall be for the projects, and in the amounts, specified under this heading in the joint explanatory statement accompanying this Act.Office of inspector generalFor necessary expenses of the Office of Inspector General, to include information technology, in carrying out the provisions of the Inspector General Act of 1978 (5 U.S.C. App.), $160,106,000, of which not to exceed 10 percent shall remain available until September 30, 2018.Construction, major projectsFor constructing, altering, extending, and improving any of the facilities, including parking projects, under the jurisdiction or for the use of the Department of Veterans Affairs, or for any of the purposes set forth in sections 316, 2404, 2406 and chapter 81 of title 38, United States Code, not otherwise provided for, including planning, architectural and engineering services, construction management services, maintenance or guarantee period services costs associated with equipment guarantees provided under the project, services of claims analysts, offsite utility and storm drainage system construction costs, and site acquisition, where the estimated cost of a project is more than the amount set forth in section 8104(a)(3)(A) of title 38, United States Code, or where funds for a project were made available in a previous major project appropriation, $528,110,000, of which $478,110,000 shall remain available until September 30, 2021, and of which $50,000,000 shall remain available until expended: Provided, That except for advance planning activities, including needs assessments which may or may not lead to capital investments, and other capital asset management related activities, including portfolio development and management activities, and investment strategy studies funded through the advance planning fund and the planning and design activities funded through the design fund, including needs assessments which may or may not lead to capital investments, and salaries and associated costs of the resident engineers who oversee those capital investments funded through this account and contracting officers who manage specific major construction projects, and funds provided for the purchase, security, and maintenance of land for the National Cemetery Administration through the land acquisition line item, none of the funds made available under this heading shall be used for any project that has not been notified to Congress through the budgetary process or that has not been approved by the Congress through statute, joint resolution, or in the explanatory statement accompanying such Act and presented to the President at the time of enrollment: Provided further, That funds made available under this heading for fiscal year 2017, for each approved project shall be obligated: (1) by the awarding of a construction documents contract by September 30, 2017; and (2) by the awarding of a construction contract by September 30, 2018: Provided further, That the Secretary of Veterans Affairs shall promptly submit to the Committees on Appropriations of both Houses of Congress a written report on any approved major construction project for which obligations are not incurred within the time limitations established above: Provided further, That, of the amount made available under this heading, $222,620,000 for Veterans Health Administration major construction projects shall not be available until the Department of Veterans Affairs— 
(1)enters into an agreement with an appropriate non-Department of Veterans Affairs Federal entity to serve as the design and/or construction agent for any Veterans Health Administration major construction project with a Total Estimated Cost of $100,000,000 or above by providing full project management services, including management of the project design, acquisition, construction, and contract changes, consistent with section 502 of Public Law 114–58; and (2)certifies in writing that such an agreement is executed and intended to minimize or prevent subsequent major construction project cost overruns and provides a copy of the agreement entered into and any required supplementary information to the Committees on Appropriations of both Houses of Congress.Construction, minor projectsFor constructing, altering, extending, and improving any of the facilities, including parking projects, under the jurisdiction or for the use of the Department of Veterans Affairs, including planning and assessments of needs which may lead to capital investments, architectural and engineering services, maintenance or guarantee period services costs associated with equipment guarantees provided under the project, services of claims analysts, offsite utility and storm drainage system construction costs, and site acquisition, or for any of the purposes set forth in sections 316, 2404, 2406 and chapter 81 of title 38, United States Code, not otherwise provided for, where the estimated cost of a project is equal to or less than the amount set forth in section 8104(a)(3)(A) of title 38, United States Code, $372,069,000, to remain available until September 30, 2021, along with unobligated balances of previous Construction, Minor Projects appropriations which are hereby made available for any project where the estimated cost is equal to or less than the amount set forth in such section: Provided, That funds made available under this heading shall be for: (1) repairs to any of the nonmedical facilities under the jurisdiction or for the use of the Department which are necessary because of loss or damage caused by any natural disaster or catastrophe; and (2) temporary measures necessary to prevent or to minimize further loss by such causes.Grants for construction of state extended care facilitiesFor grants to assist States to acquire or construct State nursing home and domiciliary facilities and to remodel, modify, or alter existing hospital, nursing home, and domiciliary facilities in State homes, for furnishing care to veterans as authorized by sections 8131 through 8137 of title 38, United States Code, $90,000,000, to remain available until expended.Grants for construction of veterans cemeteriesFor grants to assist States and tribal organizations in establishing, expanding, or improving veterans cemeteries as authorized by section 2408 of title 38, United States Code, $45,000,000, to remain available until expended.Administrative provisions(including transfer of funds) 201.Any appropriation for fiscal year 2017 for Compensation and Pensions, Readjustment Benefits, and Veterans Insurance and Indemnities may be transferred as necessary to any other of the mentioned appropriations: Provided, That, before a transfer may take place, the Secretary of Veterans Affairs shall request from the Committees on Appropriations of both Houses of Congress the authority to make the transfer and such Committees issue an approval, or absent a response, a period of 30 days has elapsed.(including transfer of funds) 
202.Amounts made available for the Department of Veterans Affairs for fiscal year 2017, in this or any other Act, under the Medical Services, Medical Community Care, Medical Support and Compliance, and Medical Facilities accounts may be transferred among the accounts: Provided, That any transfers among the Medical Services, Medical Community Care, and Medical Support and Compliance accounts of 1 percent or less of the total amount appropriated to the account in this or any other Act may take place subject to notification from the Secretary of Veterans Affairs to the Committees on Appropriations of both Houses of Congress of the amount and purpose of the transfer: Provided further, That any transfers among the Medical Services, Medical Community Care, and Medical Support and Compliance accounts in excess of 1 percent, or exceeding the cumulative 1 percent for the fiscal year, may take place only after the Secretary requests from the Committees on Appropriations of both Houses of Congress the authority to make the transfer and an approval is issued: Provided further, That any transfers to or from the Medical Facilities account may take place only after the Secretary requests from the Committees on Appropriations of both Houses of Congress the authority to make the transfer and an approval is issued. 
203.Appropriations available in this title for salaries and expenses shall be available for services authorized by section 3109 of title 5, United States Code; hire of passenger motor vehicles; lease of a facility or land or both; and uniforms or allowances therefore, as authorized by sections 5901 through 5902 of title 5, United States Code. 204.No appropriations in this title (except the appropriations for Construction, Major Projects, and Construction, Minor Projects) shall be available for the purchase of any site for or toward the construction of any new hospital or home. 
205.No appropriations in this title shall be available for hospitalization or examination of any persons (except beneficiaries entitled to such hospitalization or examination under the laws providing such benefits to veterans, and persons receiving such treatment under sections 7901 through 7904 of title 5, United States Code, or the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5121 et seq.)), unless reimbursement of the cost of such hospitalization or examination is made to the Medical Services account at such rates as may be fixed by the Secretary of Veterans Affairs. 206.Appropriations available in this title for Compensation and Pensions, Readjustment Benefits, and Veterans Insurance and Indemnities shall be available for payment of prior year accrued obligations required to be recorded by law against the corresponding prior year accounts within the last quarter of fiscal year 2016. 
207.Appropriations available in this title shall be available to pay prior year obligations of corresponding prior year appropriations accounts resulting from sections 3328(a), 3334, and 3712(a) of title 31, United States Code, except that if such obligations are from trust fund accounts they shall be payable only from Compensation and Pensions.(including transfer of funds) 208.Notwithstanding any other provision of law, during fiscal year 2017, the Secretary of Veterans Affairs shall, from the National Service Life Insurance Fund under section 1920 of title 38, United States Code, the Veterans' Special Life Insurance Fund under section 1923 of title 38, United States Code, and the United States Government Life Insurance Fund under section 1955 of title 38, United States Code, reimburse the General Operating Expenses, Veterans Benefits Administration and Information Technology Systems accounts for the cost of administration of the insurance programs financed through those accounts: Provided, That reimbursement shall be made only from the surplus earnings accumulated in such an insurance program during fiscal year 2017 that are available for dividends in that program after claims have been paid and actuarially determined reserves have been set aside: Provided further, That if the cost of administration of such an insurance program exceeds the amount of surplus earnings accumulated in that program, reimbursement shall be made only to the extent of such surplus earnings: Provided further, That the Secretary shall determine the cost of administration for fiscal year 2017 which is properly allocable to the provision of each such insurance program and to the provision of any total disability income insurance included in that insurance program. 
209.Amounts deducted from enhanced-use lease proceeds to reimburse an account for expenses incurred by that account during a prior fiscal year for providing enhanced-use lease services, may be obligated during the fiscal year in which the proceeds are received.(including transfer of funds) 210.Funds available in this title or funds for salaries and other administrative expenses shall also be available to reimburse the Office of Resolution Management of the Department of Veterans Affairs and the Office of Employment Discrimination Complaint Adjudication under section 319 of title 38, United States Code, for all services provided at rates which will recover actual costs but not to exceed $47,668,000 for the Office of Resolution Management and $3,932,000 for the Office of Employment Discrimination Complaint Adjudication: Provided, That payments may be made in advance for services to be furnished based on estimated costs: Provided further, That amounts received shall be credited to the General Administration and Information Technology Systems accounts for use by the office that provided the service. 
211.No funds of the Department of Veterans Affairs shall be available for hospital care, nursing home care, or medical services provided to any person under chapter 17 of title 38, United States Code, for a non-service-connected disability described in section 1729(a)(2) of such title, unless that person has disclosed to the Secretary of Veterans Affairs, in such form as the Secretary may require, current, accurate third-party reimbursement information for purposes of section 1729 of such title: Provided, That the Secretary may recover, in the same manner as any other debt due the United States, the reasonable charges for such care or services from any person who does not make such disclosure as required: Provided further, That any amounts so recovered for care or services provided in a prior fiscal year may be obligated by the Secretary during the fiscal year in which amounts are received.(including transfer of funds) 
212.Notwithstanding any other provision of law, proceeds or revenues derived from enhanced-use leasing activities (including disposal) may be deposited into the Construction, Major Projects and Construction, Minor Projects accounts and be used for construction (including site acquisition and disposition), alterations, and improvements of any medical facility under the jurisdiction or for the use of the Department of Veterans Affairs. Such sums as realized are in addition to the amount provided for in Construction, Major Projects and Construction, Minor Projects. 213.Amounts made available under Medical Services are available— 
(1)for furnishing recreational facilities, supplies, and equipment; and (2)for funeral expenses, burial expenses, and other expenses incidental to funerals and burials for beneficiaries receiving care in the Department.(including transfer of funds) 
214.Such sums as may be deposited to the Medical Care Collections Fund pursuant to section 1729A of title 38, United States Code, may be transferred to the Medical Services and Medical Community Care accounts to remain available until expended for the purposes of these accounts. 215.The Secretary of Veterans Affairs may enter into agreements with Federally Qualified Health Centers in the State of Alaska and Indian tribes and tribal organizations which are party to the Alaska Native Health Compact with the Indian Health Service, to provide healthcare, including behavioral health and dental care, to veterans in rural Alaska. The Secretary shall require participating veterans and facilities to comply with all appropriate rules and regulations, as established by the Secretary. The term rural Alaska shall mean those lands which are not within the boundaries of the municipality of Anchorage or the Fairbanks North Star Borough.(including transfer of funds) 
216.Such sums as may be deposited to the Department of Veterans Affairs Capital Asset Fund pursuant to section 8118 of title 38, United States Code, may be transferred to the Construction, Major Projects and Construction, Minor Projects accounts, to remain available until expended for the purposes of these accounts.(rescission of funds) 217.Of the amounts appropriated in title II of division J of Public Law 114–113 under the heading Medical Services which become available on October 1, 2016, $7,246,181,000 are hereby rescinded. 
218.Not later than 30 days after the end of each fiscal quarter, the Secretary of Veterans Affairs shall submit to the Committees on Appropriations of both Houses of Congress a report on the financial status of the Department of Veterans Affairs for the preceding quarter: Provided, That, at a minimum, the report shall include the direction contained in the paragraph entitled Quarterly reporting, under the heading General Administration in the joint explanatory statement accompanying this Act.(including transfer of funds) 
219.Amounts made available under the Medical Services, Medical Community Care, Medical Support and Compliance, Medical Facilities, General Operating Expenses, Veterans Benefits Administration, General Administration, and National Cemetery Administration accounts for fiscal year 2017 may be transferred to or from the Information Technology Systems account: Provided, That such transfers may not result in a more than 10 percent aggregate increase in the total amount made available by this Act for the Information Technology Systems account: Provided further, That, before a transfer may take place, the Secretary of Veterans Affairs shall request from the Committees on Appropriations of both Houses of Congress the authority to make the transfer and an approval is issued. 
220.None of the funds appropriated or otherwise made available by this Act or any other Act for the Department of Veterans Affairs may be used in a manner that is inconsistent with: (1) section 842 of the Transportation, Treasury, Housing and Urban Development, the Judiciary, the District of Columbia, and Independent Agencies Appropriations Act, 2006 (Public Law 109–115; 119 Stat. 2506); or (2) section 8110(a)(5) of title 38, United States Code.(including transfer of funds) 221.Of the amounts appropriated to the Department of Veterans Affairs for fiscal year 2017 for Medical Services, Medical Community Care, Medical Support and Compliance, Medical Facilities, Construction, Minor Projects, and Information Technology Systems, up to $274,731,000, plus reimbursements, may be transferred to the Joint Department of Defense-Department of Veterans Affairs Medical Facility Demonstration Fund, established by section 1704 of the National Defense Authorization Act for Fiscal Year 2010 (Public Law 111–84; 123 Stat. 3571) and may be used for operation of the facilities designated as combined Federal medical facilities as described by section 706 of the Duncan Hunter National Defense Authorization Act for Fiscal Year 2009 (Public Law 110–417; 122 Stat. 4500): Provided, That additional funds may be transferred from accounts designated in this section to the Joint Department of Defense-Department of Veterans Affairs Medical Facility Demonstration Fund upon written notification by the Secretary of Veterans Affairs to the Committees on Appropriations of both Houses of Congress: Provided further, That section 223 of title II of division J of Public Law 114–113 is repealed.(including transfer of funds) 
222.Of the amounts appropriated to the Department of Veterans Affairs which become available on October 1, 2017, for Medical Services, Medical Community Care, Medical Support and Compliance, and Medical Facilities, up to $280,802,000, plus reimbursements, may be transferred to the Joint Department of Defense-Department of Veterans Affairs Medical Facility Demonstration Fund, established by section 1704 of the National Defense Authorization Act for Fiscal Year 2010 (Public Law 111–84; 123 Stat. 3571) and may be used for operation of the facilities designated as combined Federal medical facilities as described by section 706 of the Duncan Hunter National Defense Authorization Act for Fiscal Year 2009 (Public Law 110–417; 122 Stat. 4500): Provided, That additional funds may be transferred from accounts designated in this section to the Joint Department of Defense-Department of Veterans Affairs Medical Facility Demonstration Fund upon written notification by the Secretary of Veterans Affairs to the Committees on Appropriations of both Houses of Congress.(including transfer of funds) 
223.Such sums as may be deposited to the Medical Care Collections Fund pursuant to section 1729A of title 38, United States Code, for healthcare provided at facilities designated as combined Federal medical facilities as described by section 706 of the Duncan Hunter National Defense Authorization Act for Fiscal Year 2009 (Public Law 110–417; 122 Stat. 4500) shall also be available: (1) for transfer to the Joint Department of Defense-Department of Veterans Affairs Medical Facility Demonstration Fund, established by section 1704 of the National Defense Authorization Act for Fiscal Year 2010 (Public Law 111–84; 123 Stat. 3571); and (2) for operations of the facilities designated as combined Federal medical facilities as described by section 706 of the Duncan Hunter National Defense Authorization Act for Fiscal Year 2009 (Public Law 110–417; 122 Stat. 4500).(including transfer of funds) 224.Of the amounts available in this title for Medical Services, Medical Community Care, Medical Support and Compliance, and Medical Facilities, a minimum of $15,000,000 shall be transferred to the DOD–VA Health Care Sharing Incentive Fund, as authorized by section 8111(d) of title 38, United States Code, to remain available until expended, for any purpose authorized by section 8111 of title 38, United States Code. 
225.None of the funds available to the Department of Veterans Affairs, in this or any other Act, may be used to replace the current system by which the Veterans Integrated Service Networks select and contract for diabetes monitoring supplies and equipment. 226.The Secretary of Veterans Affairs shall notify the Committees on Appropriations of both Houses of Congress of all bid savings in a major construction project that total at least $5,000,000, or 5 percent of the programmed amount of the project, whichever is less: Provided, That such notification shall occur within 14 days of a contract identifying the programmed amount: Provided further, That the Secretary shall notify the Committees on Appropriations of both Houses of Congress 14 days prior to the obligation of such bid savings and shall describe the anticipated use of such savings. 
227.None of the funds made available for Construction, Major Projects may be used for a project in excess of the scope specified for that project in the original justification data provided to the Congress as part of the request for appropriations unless the Secretary of Veterans Affairs receives approval from the Committees on Appropriations of both Houses of Congress. 228.Not later than 30 days after the end of each fiscal quarter, the Secretary of Veterans Affairs shall submit to the Committees on Appropriations of both Houses of Congress a quarterly report containing performance measures and data from each Veterans Benefits Administration Regional Office: Provided, That, at a minimum, the report shall include the direction contained in the section entitled Disability claims backlog, under the heading General Operating Expenses, Veterans Benefits Administration in the joint explanatory statement accompanying this Act. 
229.Of the funds provided to the Department of Veterans Affairs for fiscal year 2017 for Medical Support and Compliance a maximum of $40,000,000 may be obligated from the Medical Support and Compliance account for the VistA Evolution and electronic health record interoperability projects: Provided, That funds in addition to these amounts may be obligated for the VistA Evolution and electronic health record interoperability projects upon written notification by the Secretary of Veterans Affairs to the Committees on Appropriations of both Houses of Congress. 
230.The Secretary of Veterans Affairs shall provide written notification to the Committees on Appropriations of both Houses of Congress 15 days prior to organizational changes which result in the transfer of 25 or more full-time equivalents from one organizational unit of the Department of Veterans Affairs to another. 231.The Secretary of Veterans Affairs shall provide on a quarterly basis to the Committees on Appropriations of both Houses of Congress notification of any single national outreach and awareness marketing campaign in which obligations exceed $2,000,000.(including transfer of funds) 
232.The Secretary of Veterans Affairs, upon determination that such action is necessary to address needs of the Veterans Health Administration, may transfer to the Medical Services account any discretionary appropriations made available for fiscal year 2017 in this title (except appropriations made to the General Operating Expenses, Veterans Benefits Administration account) or any discretionary unobligated balances within the Department of Veterans Affairs, including those appropriated for fiscal year 2017, that were provided in advance by appropriations Acts: Provided, That transfers shall be made only with the approval of the Office of Management and Budget: Provided further, That the transfer authority provided in this section is in addition to any other transfer authority provided by law: Provided further, That no amounts may be transferred from amounts that were designated by Congress as an emergency requirement pursuant to a concurrent resolution on the budget or the Balanced Budget and Emergency Deficit Control Act of 1985: Provided further, That such authority to transfer may not be used unless for higher priority items, based on emergent healthcare requirements, than those for which originally appropriated and in no case where the item for which funds are requested has been denied by Congress: Provided further, That, upon determination that all or part of the funds transferred from an appropriation are not necessary, such amounts may be transferred back to that appropriation and shall be available for the same purposes as originally appropriated: Provided further, That before a transfer may take place, the Secretary of Veterans Affairs shall request from the Committees on Appropriations of both Houses of Congress the authority to make the transfer and receive approval of that request.(including transfer of funds) 
233.Amounts made available for the Department of Veterans Affairs for fiscal year 2017, under the Board of Veterans Appeals and the General Operating Expenses, Veterans Benefits Administration accounts may be transferred between such accounts: Provided, That before a transfer may take place, the Secretary of Veterans Affairs shall request from the Committees on Appropriations of both Houses of Congress the authority to make the transfer and receive approval of that request. 
234.The Secretary of Veterans Affairs may not reprogram funds among major construction projects or programs if such instance of reprogramming will exceed $5,000,000, unless such reprogramming is approved by the Committees on Appropriations of both Houses of Congress.(rescission of funds) 235.Of the unobligated balances available within the DOD–VA Health Care Sharing Incentive Fund, $40,000,000 are hereby rescinded.(rescissions of funds) 
236.Of the discretionary funds made available in Public Law 114–113 for the Department of Veterans Affairs for fiscal year 2017, $134,000,000 are rescinded from Medical Services, $26,000,000 are rescinded from Medical Support and Compliance, and $9,000,000 are rescinded from Medical Facilities. 237.The amounts otherwise made available by this Act for the following accounts of the Department of Veterans Affairs are hereby reduced by the following amounts: 
(1)Veterans Health Administration—Medical and Prosthetic Research, $2,000,000. (2)Departmental Administration—Board of Veterans Appeals, $500,000. 
(3)Veterans Benefits Administration—General Operating Expenses, Veterans Benefits Administration, $12,000,000. (4)Departmental Administration—Information Technology Systems, $8,000,000. 
(5)Departmental Administration—Office of Inspector General, $500,000. 238.The Secretary of Veterans Affairs shall ensure that the toll-free suicide hotline under section 1720F(h) of title 38, United States Code— 
(1)provides to individuals who contact the hotline immediate assistance from a trained professional; and (2)adheres to all requirements of the American Association of Suicidology. 
239. 
(a)The Secretary of Veterans Affairs shall treat a marriage and family therapist described in subsection (b) as qualified to serve as a marriage and family therapist in the Department of Veterans Affairs, regardless of any requirements established by the Commission on Accreditation for Marriage and Family Therapy Education. (b)A marriage and family therapist described in this subsection is a therapist who meets each of the following criteria: 
(1)Has a masters or higher degree in marriage and family therapy, or a related field, from a regionally accredited institution. (2)Is licensed as a marriage and family therapist in a State (as defined in section 101(20) of title 38, United States Code) and possesses the highest level of licensure offered from the State. 
(3)Has passed the Association of Marital and Family Therapy Regulatory Board Examination in Marital and Family Therapy or a related examination for licensure administered by a State (as so defined). 240.None of the funds in this or any other Act may be used to close Department of Veterans Affairs (VA) hospitals, domiciliaries, or clinics, conduct an environmental assessment, or to diminish healthcare services at existing Veterans Health Administration medical facilities located in Veterans Integrated Service Network 23 as part of a planned realignment of VA services until the Secretary provides to the Committees on Appropriations of both Houses of Congress a report including the following elements: 
(1)a national realignment strategy that includes a detailed description of realignment plans within each Veterans Integrated Service Network (VISN), including an updated Long Range Capital Plan to implement realignment requirements; (2)an explanation of the process by which those plans were developed and coordinated within each VISN; 
(3)a cost vs. benefit analysis of each planned realignment, including the cost of replacing Veterans Health Administration services with contract care or other outsourced services; (4)an analysis of how any such planned realignment of services will impact access to care for veterans living in rural or highly rural areas, including travel distances and transportation costs to access a VA medical facility and availability of local specialty and primary care; 
(5)an inventory of VA buildings with historic designation and the methodology used to determine the buildings’ condition and utilization; (6)a description of how any realignment will be consistent with requirements under the National Historic Preservation Act; and 
(7)consideration given for reuse of historic buildings within newly identified realignment requirements: Provided, That, this provision shall not apply to capital projects in VISN 23, or any other VISN, which have been authorized or approved by Congress. 
241.None of the funds appropriated in this or prior appropriations Acts or otherwise made available to the Department of Veterans Affairs may be used to transfer any amounts from the Filipino Veterans Equity Compensation Fund to any other account within the Department of Veterans Affairs. 242.Paragraph (3) of section 403(a) of the Veterans’ Mental Health and Other Care Improvements Act of 2008 (Public Law 110–387; 38 U.S.C. 1703 note) is amended to read as follows: 
 
(3)DurationA veteran may receive health services under this section during the period beginning on the date specified in paragraph (2) and ending on September 30, 2017.. 243. (a)Section 1722A(a) of title 38, United States Code, is amended by adding at the end the following new paragraph: 
 
(4)Paragraph (1) does not apply to opioid antagonists furnished under this chapter to a veteran who is at high risk for overdose of a specific medication or substance in order to reverse the effect of such an overdose.. (b)Section 1710(g)(3) of such title is amended— 
(1)by striking with respect to home health services and inserting with respect to the following:  (A)Home health services; and 
(2)by adding at the end the following new subparagraph:  (B)Education on the use of opioid antagonists to reverse the effects of overdoses of specific medications or substances.. 
244.Section 312 of title 38, United States Code, is amended in subsection (c)(1) by striking the phrase that makes a recommendation or otherwise suggests corrective action,. 245.Of the funds provided to the Department of Veterans Affairs for each of fiscal year 2017 and fiscal year 2018 for Medical Services, funds may be used in each year to carry out and expand the child care program authorized by section 205 of Public Law 111–163, notwithstanding subsection (e) of such section. 
246.Section 5701(l) of title 38, United States Code, is amended by striking may and inserting shall.VA Patient Protection Act of 2016 247. (a)Procedure and administration (1)In generalChapter 7 of title 38, United States Code, is amended by adding at the end the following new subchapter: 
 
IIWhistleblower complaints 
731.Whistleblower complaint definedIn this subchapter, the term whistleblower complaint means a complaint by an employee of the Department disclosing, or assisting another employee to disclose, a potential violation of any law, rule, or regulation, or gross mismanagement, gross waste of funds, abuse of authority, or substantial and specific danger to public health and safety. 732.Treatment of whistleblower complaints (a)Filing (1)In addition to any other method established by law in which an employee may file a whistleblower complaint, an employee of the Department may file a whistleblower complaint in accordance with subsection (g) with a supervisor of the employee. 
(2)Except as provided by subsection (d)(1), in making a whistleblower complaint under paragraph (1), an employee shall file the initial complaint with the immediate supervisor of the employee. (b)Notification (1) (A)Not later than four business days after the date on which a supervisor receives a whistleblower complaint by an employee under this section, the supervisor shall notify, in writing, the employee of whether the supervisor determines that there is a reasonable likelihood that the complaint discloses a violation of any law, rule, or regulation, or gross mismanagement, gross waste of funds, abuse of authority, or substantial and specific danger to public health and safety. 
(B)The supervisor shall retain written documentation regarding the whistleblower complaint and shall submit to the next-level supervisor and the central whistleblower office described in subsection (h) a written report on the complaint. (2) (A)On a monthly basis, the supervisor shall submit to the appropriate director or other official who is superior to the supervisor a written report that includes the number of whistleblower complaints received by the supervisor under this section during the month covered by the report, the disposition of such complaints, and any actions taken because of such complaints pursuant to subsection (c). 
(B)In the case in which such a director or official carries out this paragraph, the director or official shall submit such monthly report to the supervisor of the director or official and to the central whistleblower office described in subsection (h). (c)Positive determinationIf a supervisor makes a positive determination under subsection (b)(1) regarding a whistleblower complaint of an employee, the supervisor shall include in the notification to the employee under such subsection the specific actions that the supervisor will take to address the complaint. 
(d)Filing complaint with next-Level supervisors 
(1)If any circumstance described in paragraph (3) is met, an employee may file a whistleblower complaint in accordance with subsection (g) with the next-level supervisor who shall treat such complaint in accordance with this section. (2)An employee may file a whistleblower complaint with the Secretary if the employee has filed the whistleblower complaint to each level of supervisors between the employee and the Secretary in accordance with paragraph (1). 
(3)A circumstance described in this paragraph is any of the following circumstances: (A)A supervisor does not make a timely determination under subsection (b)(1) regarding a whistleblower complaint. 
(B)The employee who made a whistleblower complaint determines that the supervisor did not adequately address the complaint pursuant to subsection (c). (C)The immediate supervisor of the employee is the basis of the whistleblower complaint. 
(e)Transfer of employee who files whistleblower complaintIf a supervisor makes a positive determination under subsection (b)(1) regarding a whistleblower complaint filed by an employee, the Secretary shall— (1)inform the employee of the ability to volunteer for a transfer in accordance with section 3352 of title 5; and 
(2)give preference to the employee for such a transfer in accordance with such section. (f)Prohibition on exemptionThe Secretary may not exempt any employee of the Department from being covered by this section. 
(g)Whistleblower complaint form 
(1)A whistleblower complaint filed by an employee under subsection (a) or (d) shall consist of the form described in paragraph (2) and any supporting materials or documentation the employee determines necessary. (2)The form described in this paragraph is a form developed by the Secretary, in consultation with the Special Counsel, that includes the following: 
(A)An explanation of the purpose of the whistleblower complaint form. (B)Instructions for filing a whistleblower complaint as described in this section. 
(C)An explanation that filing a whistleblower complaint under this section does not preclude the employee from any other method established by law in which an employee may file a whistleblower complaint. (D)A statement directing the employee to information accessible on the Internet website of the Department as described in section 735(d). 
(E)Fields for the employee to provide— (i)the date that the form is submitted; 
(ii)the name of the employee; (iii)the contact information of the employee; 
(iv)a summary of the whistleblower complaint (including the option to append supporting documents pursuant to paragraph (1)); and (v)proposed solutions to the complaint. 
(F)Any other information or fields that the Secretary determines appropriate. (3)The Secretary, in consultation with the Special Counsel, shall develop the form described in paragraph (2) by not later than 60 days after the date of the enactment of this section. 
(h)Central whistleblower office 
(1)The Secretary shall ensure that the central whistleblower office— (A)is not an element of the Office of the General Counsel; 
(B)is not headed by an official who reports to the General Counsel; (C)does not provide, or receive from, the General Counsel any information regarding a whistleblower complaint except pursuant to an action regarding the complaint before an administrative body or court; and 
(D)does not provide advice to the General Counsel. (2)The central whistleblower office shall be responsible for investigating all whistleblower complaints of the Department, regardless of whether such complaints are made by or against an employee who is not a member of the Senior Executive Service. 
(3)The Secretary shall ensure that the central whistleblower office maintains a toll-free hotline to anonymously receive whistleblower complaints. (4)The Secretary shall ensure that the central whistleblower office has such staff and resources as the Secretary considers necessary to carry out the functions of the central whistleblower office. 
(5)In this subsection, the term central whistleblower office means the Office of Accountability Review or a successor office that is established or designated by the Secretary to investigate whistleblower complaints filed under this section or any other method established by law. 733.Adverse actions against supervisory employees who commit prohibited personnel actions relating to whistleblower complaints (a)In general (1)In accordance with paragraph (2), the Secretary shall carry out the following adverse actions against supervisory employees (as defined in section 7103(a) of title 5) whom the Secretary, an administrative judge, the Merit Systems Protection Board, the Office of Special Counsel, an adjudicating body provided under a union contract, a Federal judge, or the Inspector General of the Department determines committed a prohibited personnel action described in subsection (c): 
(A)With respect to the first offense, an adverse action that is not less than a 12-day suspension and not more than removal. (B)With respect to the second offense, removal. 
(2) 
(A)An employee against whom an adverse action under paragraph (1) is proposed is entitled to written notice. (B) (i)An employee who is notified under subparagraph (A) of being the subject of a proposed adverse action under paragraph (1) is entitled to 14 days following such notification to answer and furnish evidence in support of the answer. 
(ii)If the employee does not furnish any such evidence as described in clause (i) or if the Secretary determines that such evidence is not sufficient to reverse the determination to propose the adverse action, the Secretary shall carry out the adverse action following such 14-day period. (C)Paragraphs (1) and (2) of subsection (b) of section 7513 of title 5, subsection (c) of such section, paragraphs (1) and (2) of subsection (b) of section 7543 of such title, and subsection (c) of such section shall not apply with respect to an adverse action carried out under paragraph (1). 
(b)Limitation on other adverse actionsWith respect to a prohibited personnel action described in subsection (c), if the Secretary carries out an adverse action against a supervisory employee, the Secretary may carry out an additional adverse action under this section based on the same prohibited personnel action if the total severity of the adverse actions do not exceed the level specified in subsection (a). (c)Prohibited personnel action describedA prohibited personnel action described in this subsection is any of the following actions: 
(1)Taking or failing to take a personnel action in violation of section 2302 of title 5 against an employee relating to the employee— (A)filing a whistleblower complaint in accordance with section 732 of this title; 
(B)filing a whistleblower complaint with the Inspector General of the Department, the Special Counsel, or Congress; (C)providing information or participating as a witness in an investigation of a whistleblower complaint in accordance with section 732 or with the Inspector General of the Department, the Special Counsel, or Congress; 
(D)participating in an audit or investigation by the Comptroller General of the United States; (E)refusing to perform an action that is unlawful or prohibited by the Department; or 
(F)engaging in communications that are related to the duties of the position or are otherwise protected. (2)Preventing or restricting an employee from making an action described in any of subparagraphs (A) through (F) of paragraph (1). 
(3)Conducting a negative peer review or opening a retaliatory investigation because of an activity of an employee that is protected by section 2302 of title 5. (4)Requesting a contractor to carry out an action that is prohibited by section 4705(b) or section 4712(a)(1) of title 41, as the case may be. 
734.Evaluation criteria of supervisors and treatment of bonuses 
(a)Evaluation criteria 
(1)In evaluating the performance of supervisors of the Department, the Secretary shall include the criteria described in paragraph (2). (2)The criteria described in this subsection are the following: 
(A)Whether the supervisor treats whistleblower complaints in accordance with section 732 of this title. (B)Whether the appropriate deciding official, performance review board, or performance review committee determines that the supervisor was found to have committed a prohibited personnel action described in section 733(b) of this title by an administrative judge, the Merit Systems Protection Board, the Office of Special Counsel, an adjudicating body provided under a union contract, a Federal judge, or, in the case of a settlement of a whistleblower complaint (regardless of whether any fault was assigned under such settlement), the Secretary. 
(b)Bonuses 
(1)The Secretary may not pay to a supervisor described in subsection (a)(2)(B) an award or bonus under this title or title 5, including under chapter 45 or 53 of such title, during the one-year period beginning on the date on which the determination was made under such subsection. (2)Notwithstanding any other provision of law, the Secretary shall issue an order directing a supervisor described in subsection (a)(2)(B) to repay the amount of any award or bonus paid under this title or title 5, including under chapter 45 or 53 of such title, if— 
(A)such award or bonus was paid for performance during a period in which the supervisor committed a prohibited personnel action as determined pursuant to such subsection (a)(2)(B); (B)the Secretary determines such repayment appropriate pursuant to regulations prescribed by the Secretary to carry out this section; and 
(C)the supervisor is afforded notice and an opportunity for a hearing before making such repayment. 735.Training regarding whistleblower complaints (a)TrainingNot less frequently than once each year, the Secretary, in coordination with the Whistleblower Protection Ombudsman designated under section 3(d)(1)(C) of the Inspector General Act of 1978 (5 U.S.C. App.), shall provide to each employee of the Department training regarding whistleblower complaints, including— 
(1)an explanation of each method established by law in which an employee may file a whistleblower complaint; (2)an explanation of prohibited personnel actions described by section 733(c) of this title; 
(3)with respect to supervisors, how to treat whistleblower complaints in accordance with section 732 of this title; (4)the right of the employee to petition Congress regarding a whistleblower complaint in accordance with section 7211 of title 5; 
(5)an explanation that the employee may not be prosecuted or reprised against for disclosing information to Congress, the Inspector General, or another investigatory agency in instances where such disclosure is permitted by law, including under sections 5701, 5705, and 7732 of this title, under section 552a of title 5 (commonly referred to as the Privacy Act), under chapter 93 of title 18, and pursuant to regulations promulgated under section 264(c) of the Health Insurance Portability and Accountability Act of 1996 (Public Law 104–191); (6)an explanation of the language that is required to be included in all nondisclosure policies, forms, and agreements pursuant to section 115(a)(1) of the Whistleblower Protection Enhancement Act of 2012 (5 U.S.C. 2302 note); and 
(7)the right of contractors to be protected from reprisal for the disclosure of certain information under section 4705 or 4712 of title 41. (b)Manner training is providedThe Secretary shall ensure that training provided under subsection (a) is provided in person. 
(c)CertificationNot less frequently than once each year, the Secretary shall provide training on merit system protection in a manner that the Special Counsel certifies as being satisfactory. (d)Publication (1)The Secretary shall publish on the Internet website of the Department, and display prominently at each facility of the Department, the rights of an employee to file a whistleblower complaint, including the information described in paragraphs (1) through (7) of subsection (a). 
(2)The Secretary shall publish on the Internet website of the Department, the whistleblower complaint form described in section 732(g)(2). 736.Reports to Congress (a)Annual reportsNot less frequently than once each year, the Secretary shall submit to the appropriate committees of Congress a report that includes— 
(1)with respect to whistleblower complaints filed under section 732 of this title during the year covered by the report— (A)the number of such complaints filed; 
(B)the disposition of such complaints; and (C)the ways in which the Secretary addressed such complaints in which a positive determination was made by a supervisor under subsection (b)(1) of such section; 
(2)the number of whistleblower complaints filed during the year covered by the report that are not included under paragraph (1), including— (A)the method in which such complaints were filed; 
(B)the disposition of such complaints; and (C)the ways in which the Secretary addressed such complaints; and 
(3)with respect to disclosures made by a contractor under section 4705 or 4712 of title 41— (A)the number of complaints relating to such disclosures that were investigated by the Inspector General of the Department of Veterans Affairs during the year covered by the report; 
(B)the disposition of such complaints; and (C)the ways in which the Secretary addressed such complaints. 
(b)Notice of Office of Special Counsel determinationsNot later than 30 days after the date on which the Secretary receives from the Special Counsel information relating to a whistleblower complaint pursuant to section 1213 of title 5, the Secretary shall notify the appropriate committees of Congress of such information, including the determination made by the Special Counsel. (c)Appropriate committees of CongressIn this section, the term appropriate committees of Congress means— 
(1)the Committee on Veterans’ Affairs and the Committee on Homeland Security and Governmental Affairs of the Senate; and (2)the Committee on Veterans’ Affairs and the Committee on Oversight and Government Reform of the House of Representatives.. 
(2)Conforming and clerical amendments 
(A)Conforming amendmentSuch chapter is further amended by inserting before section 701 the following:  IGeneral employee matters. (B)Clerical amendmentsThe table of sections at the beginning of such chapter is amended— 
(i)by inserting before the item relating to section 701 the following new item:   Subchapter I—General employee matters;and (ii)by adding at the end the following new items: 
 
 
Subchapter II—Whistleblower complaints 
731. Whistleblower complaint defined. 
732. Treatment of whistleblower complaints. 
733. Adverse actions against supervisory employees who commit prohibited personnel actions relating to whistleblower complaints. 
734. Evaluation criteria of supervisors and treatment of bonuses. 
735. Training regarding whistleblower complaints. 
736. Reports to Congress.. 
(b)Treatment of congressional testimony by Department of Veterans Affairs employees as official duty 
(1)In generalSubchapter I of chapter 7 of title 38, United States Code, as designated by section 2(a)(2)(A), is amended by adding at the end the following new section:  715.Congressional testimony by employees: treatment as official duty (a)Congressional testimonyAn employee of the Department is performing official duty during the period with respect to which the employee is testifying in an official capacity in front of either chamber of Congress, a committee of either chamber of Congress, or a joint or select committee of Congress. 
(b)Travel ExpensesThe Secretary shall provide travel expenses, including per diem in lieu of subsistence, in accordance with applicable provisions under subchapter I of chapter 57 of title 5, to any employee of the Department of Veterans Affairs performing official duty described under subsection (a).. (2)Clerical amendmentThe table of sections at the beginning of such chapter, as amended by section 2(a)(2)(B), is further amended by inserting after the item relating to section 713 the following new item: 
 
 
715. Congressional testimony by employees: treatment as official duty.. 
248. 
(a)In generalFor the purposes of verifying that an individual performed service under honorable conditions that satisfies the requirements of a coastwise merchant seaman who is recognized pursuant to section 401 of the GI Bill Improvement Act of 1977 (Public Law 95–202; 38 U.S.C. 106 note) as having performed active duty service for the purposes described in subsection (c)(1), the Secretary of Defense shall accept the following: (1)In the case of an individual who served on a coastwise merchant vessel seeking such recognition for whom no applicable Coast Guard shipping or discharge form, ship logbook, merchant mariner’s document or Z-card, or other official employment record is available, the Secretary of Defense shall provide such recognition on the basis of applicable Social Security Administration records submitted for or by the individual, together with validated testimony given by the individual or the primary next of kin of the individual that the individual performed such service during the period beginning on December 7, 1941, and ending on December 31, 1946. 
(2)In the case of an individual who served on a coastwise merchant vessel seeking such recognition for whom the applicable Coast Guard shipping or discharge form, ship logbook, merchant mariner’s document or Z-card, or other official employment record has been destroyed or otherwise become unavailable by reason of any action committed by a person responsible for the control and maintenance of such form, logbook, or record, the Secretary of Defense shall accept other official documentation demonstrating that the individual performed such service during period beginning on December 7, 1941, and ending on December 31, 1946. (3)For the purpose of determining whether to recognize service allegedly performed during the period beginning on December 7, 1941, and ending on December 31, 1946, the Secretary shall recognize masters of seagoing vessels or other officers in command of similarly organized groups as agents of the United States who were authorized to document any individual for purposes of hiring the individual to perform service in the merchant marine or discharging an individual from such service. 
(b)Treatment of other documentationOther documentation accepted by the Secretary of Defense pursuant to subsection (a)(2) shall satisfy all requirements for eligibility of service during the period beginning on December 7, 1941, and ending on December 31, 1946. (c)Benefits allowed (1)Medals, ribbons, and decorationsAn individual whose service is recognized as active duty pursuant to subsection (a) may be awarded an appropriate medal, ribbon, or other military decoration based on such service. 
(2)Status of veteranAn individual whose service is recognized as active duty pursuant to subsection (a) shall be honored as a veteran but shall not be entitled by reason of such recognized service to any benefit that is not described in this subsection. 249.Section 322(d)(1) of title 38, United States Code, is amended— 
(1)by striking allowance to a veteran and inserting the following: “allowance to—  (A)a veteran; 
(2)in subparagraph (A), as designated by paragraph (1), by striking the period at the end and inserting ; and; and (3)by adding at the end the following new subparagraph: 
 
(B)a veteran with a VA service-connected disability rated as 30 percent or greater by the Department of Veterans Affairs who is selected by the United States Olympic Committee for the United States Olympic Team for any month in which the veteran is competing in any event sanctioned by the National Governing Bodies of the United States Olympic Sports.. 250. (a)In GeneralSection 111(b)(1) of title 38, United States Code, is amended by adding at the end the following new subparagraph: 
 
(G)A veteran with vision impairment, a veteran with a spinal cord injury or disorder, or a veteran with double or multiple amputations whose travel is in connection with care provided through a special disabilities rehabilitation program of the Department (including programs provided by spinal cord injury centers, blind rehabilitation centers, and prosthetics rehabilitation centers) if such care is provided— (i)on an in-patient basis; or 
(ii)during a period in which the Secretary provides the veteran with temporary lodging at a facility of the Department to make such care more accessible to the veteran.. (b)ReportNot later than 180 days after the date of the enactment of this Act, the Secretary of Veterans Affairs shall submit to the Committee on Veterans’ Affairs of the Senate and the Committee on Veterans’ Affairs of the House of Representatives a report on the beneficiary travel program under section 111 of title 38, United States Code, as amended by subsection (a), that includes the following: 
(1)The cost of the program. (2)The number of veterans served by the program. 
(3)Such other matters as the Secretary considers appropriate. (c)Effective dateThe amendment made by subsection (a) shall take effect on the first day of the first fiscal year that begins after the date of the enactment of this Act. 
251. 
(a)In generalNot later than 90 days after the date of the enactment of this Act, the Secretary of Veterans Affairs shall establish a program to conduct inspections of kitchens and food service areas at each medical facility of the Department of Veterans Affairs. Such inspections shall occur not less frequently than annually. The program’s goal is to ensure that the same standards for kitchens and food service areas at hospitals in the private sector are being met at kitchens and food service areas at medical facilities of the Department. (b)Agreement (1)In generalThe Secretary shall seek to enter into an agreement with the Joint Commission on Accreditation of Hospital Organizations under which the Joint Commission on Accreditation of Hospital Organizations conducts the inspections required under subsection (a). 
(2)Alternate organizationIf the Secretary is unable to enter into an agreement described in paragraph (1) with the Joint Commission on Accreditation of Hospital Organizations on terms acceptable to the Secretary, the Secretary shall seek to enter into such an agreement with another appropriate organization that— (A)is not part of the Federal Government; 
(B)operates as a not-for-profit entity; and (C)has expertise and objectivity comparable to that of the Joint Commission on Accreditation of Hospital Organizations. 
(c)Remediation plan 
(1)Initial failureIf a kitchen or food service area of a medical facility of the Department is determined pursuant to an inspection conducted under subsection (a) not to meet the standards for kitchens and food service areas in hospitals in the private sector, that medical facility fails the inspection and the Secretary shall— (A)implement a remediation plan for that medical facility within 72 hours; and 
(B)Conduct a second inspection under subsection (a) at that medical facility within 14 days of the failed inspection. (2)Second failureIf a medical facility of the Department fails the second inspection conducted under paragraph (1)(B), the Secretary shall close the kitchen or food service area at that medical facility that did not meet the standards for kitchens and food service areas in hospitals in the private sector until full remediation is completed and all kitchens and food service areas at that medical facility meet such standards. 
(3)Provision of foodIf a kitchen or food service area is closed at a medical facility of the Department pursuant to paragraph (2), the Director of the Veterans Integrated Service Network in which the medical facility is located shall enter into a contract with a vendor approved by the General Services Administration to provide food at the medical facility. (d)Quarterly ReportsNot less frequently than quarterly, the Under Secretary of Health shall submit to Congress a report on inspections conducted under this section, and their detailed findings and actions taken, during the preceding quarter at medical facilities of the Department. 
252. 
(a)In generalNot later than 90 days after the date of the enactment of this Act, the Secretary of Veterans Affairs shall establish a program to conduct risk-based inspections for mold and mold issues at each medical facility of the Department of Veterans Affairs. Such facilities will be rated high, medium, or low risk for mold. Such inspections at facilities rated high risk shall occur not less frequently than annually, and such inspections at facilities rated medium or low risk shall occur not less frequently than biennially. (b)Agreement (1)In generalThe Secretary shall seek to enter into an agreement with the Joint Commission on Accreditation of Hospital Organizations under which the Joint Commission on Accreditation of Hospital Organizations conducts the inspections required under subsection (a). 
(2)Alternate organizationIf the Secretary is unable to enter into an agreement described in paragraph (1) with the Joint Commission on Accreditation of Hospital Organizations on terms acceptable to the Secretary, the Secretary shall seek to enter into such an agreement with another appropriate organization that— (A)is not part of the Federal Government; 
(B)operates as a not-for-profit entity; and (C)has expertise and objectivity comparable to that of the Joint Commission on Accreditation of Hospital Organizations. 
(c)Remediation planIf a medical facility of the Department is determined pursuant to an inspection conducted under subsection (a) to have a mold issue, the Secretary shall— (1)implement a remediation plan for that medical facility within 7 days; and 
(2)Conduct a second inspection under subsection (a) at that medical facility within 90 days of the initial inspection. (d)Quarterly ReportsNot less frequently than quarterly, the Under Secretary for Health shall submit to Congress a report on inspections conducted under this section, and their detailed findings and actions taken, during the preceding quarter at medical facilities of the Department. 
253.Section 1706(b)(5)(A) of title 38, United States Code, is amended, in the first sentence, by striking through 2008. 254. (a)The Secretary of Veterans Affairs may use amounts appropriated or otherwise made available in this title to ensure that the ratio of veterans to full-time employment equivalents within any program of rehabilitation conducted under chapter 31 of title 38, United States Code, does not exceed 125 veterans to one full-time employment equivalent. 
(b)Not later than 180 days after the date of the enactment of this Act, the Secretary shall submit to Congress a report on the programs of rehabilitation conducted under chapter 31 of title 38, United States Code, including— (1)an assessment of the veteran-to-staff ratio for each such program; and 
(2)recommendations for such action as the Secretary considers necessary to reduce the veteran-to-staff ratio for each such program. 255. (a)None of the funds made available in this Act may be used to deny an Inspector General funded under this Act timely access to any records, documents, or other materials available to the department or agency over which that Inspector General has responsibilities under the Inspector General Act of 1978 (5 U.S.C. App.), or to prevent or impede that Inspector General's access to such records, documents, or other materials, under any provision of law, except a provision of law that expressly refers to the Inspector General and expressly limits the Inspector General's right of access. 
(b)A department or agency covered by this section shall provide its Inspector General with access to all such records, documents, and other materials in a timely manner. (c)Each Inspector General shall ensure compliance with statutory limitations on disclosure relevant to the information provided by the establishment over which that Inspector General has responsibilities under the Inspector General Act of 1978 (5 U.S.C. App.). 
(d)Each Inspector General covered by this section shall report to the Committees on Appropriations of the House of Representatives and the Senate within 5 calendar days any failures to comply with this requirement. 256.None of the funds appropriated or otherwise made available in this title may be used by the Secretary of Veterans Affairs to enter into an agreement related to resolving a dispute or claim with an individual that would restrict in any way the individual from speaking to members of Congress or their staff on any topic not otherwise prohibited from disclosure by Federal law or required by Executive Order to be kept secret in the interest of national defense or the conduct of foreign affairs. 
257.Appropriations made available in this Act under the heading Medical Services shall be available to carry out sections 322(d) and 521A of title 38, United States Code, to include the payment of the administrative expenses necessary to carry out such sections. Of the amount appropriated for fiscal year 2017, up to $2,000,000 shall be available for the payment of monthly assistance allowances to veterans pursuant to 38 U.S.C. 322(d) and up to $8,000,000 shall be available for the payment of grants pursuant to 38 U.S.C. 521A. Of the amounts appropriated in advance for fiscal year 2018, up to $2,000,000 shall be available for the payment of monthly assistance allowances to veterans pursuant to 38 U.S.C. 322(d) and up to $8,000,000 shall be available for the payment of grants pursuant to 38 U.S.C. 521A. 258. (a)In fiscal year 2017 and each fiscal year hereafter, beginning with the fiscal year 2018 budget request submitted to Congress pursuant to section 1105(a) of title 31, United States Code, the budget justification documents submitted for the Construction, Major Projects account of the Department of Veterans Affairs shall include, at a minimum, the information required under subsection (b). 
(b)The budget justification documents submitted pursuant to subsection (a) shall include, for each project— (1)the estimated total cost of the project; 
(2)the funding provided for each fiscal year prior to the budget year; (3)the amount requested for the budget year; 
(4)the estimated funding required for the project for each of the 4 fiscal years succeeding the budget year; and (5)such additional information as is enumerated under the heading relating to the Construction, Major Projects account of the Department of Veterans Affairs in the joint explanatory statement accompanying this Act. 
(c)Not later than 45 days after the date of enactment of this Act, the Secretary of Veterans Affairs shall submit to the Committees on Appropriations of both Houses of Congress a proposed budget justification template that complies with the requirements of this section. 259. (a)The Secretary of Veterans Affairs may carry out the following major medical facility projects, with each project to be carried out in an amount not to exceed the amount specified for that project: 
(1)Seismic corrections to buildings, including retrofitting and replacement of high-risk buildings, in San Francisco, California, in an amount not to exceed $180,480,000. (2)Seismic corrections to facilities, including facilities to support homeless veterans, at the medical center in West Los Angeles, California, in an amount not to exceed $105,500,000. 
(3)Seismic corrections to the mental health and community living center in Long Beach, California, in an amount not to exceed $287,100,000. (4)Construction of an outpatient clinic, administrative space, cemetery, and columbarium in Alameda, California, in an amount not to exceed $87,332,000. 
(5)Realignment of medical facilities in Livermore, California, in an amount not to exceed $194,430,000. (6)Construction of a medical center in Louisville, Kentucky, in an amount not to exceed $150,000,000. 
(7)Construction of a replacement community living center in Perry Point, Maryland, in an amount not to exceed $92,700,000. (8)Seismic corrections and other renovations to several buildings and construction of a specialty care building in American Lake, Washington, in an amount not to exceed $16,260,000. 
(b)There is authorized to be appropriated to the Secretary of Veterans Affairs for fiscal year 2016 or the year in which funds are appropriated for the Construction, Major Projects, account, $1,113,802,000 for the projects authorized in subsection (a). (c)The projects authorized in subsection (a) may only be carried out using— 
(1)funds appropriated for fiscal year 2016 pursuant to the authorization of appropriations in subsection (b); (2)funds available for Construction, Major Projects, for a fiscal year before fiscal year 2016 that remain available for obligation; 
(3)funds available for Construction, Major Projects, for a fiscal year after fiscal year 2016 that remain available for obligation; (4)funds appropriated for Construction, Major Projects, for fiscal year 2016 for a category of activity not specific to a project; 
(5)funds appropriated for Construction, Major Projects, for a fiscal year before fiscal year 2016 for a category of activity not specific to a project; and (6)funds appropriated for Construction, Major Projects, for a fiscal year after fiscal year 2016 for a category of activity not specific to a project. 
260. 
(a)Notwithstanding any other provision of law, the amounts appropriated or otherwise made available to the Department of Veterans Affairs for the Medical Services account may be used to provide— (1)fertility counseling and treatment using assisted reproductive technology to a covered veteran or the spouse of a covered veteran; or 
(2)adoption reimbursement to a covered veteran. (b)In this section: 
(1)The term service-connected has the meaning given such term in section 101 of title 38, United States Code. (2)The term covered veteran means a veteran, as such term is defined in section 101 of title 38, United States Code, who has a service-connected disability that results in the inability of the veteran to procreate without the use of fertility treatment. 
(3)The term assisted reproductive technology means benefits relating to reproductive assistance provided to a member of the Armed Forces who incurs a serious injury or illness on active duty pursuant to section 1074(c)(4)(A) of title 10, United States Code, as described in the memorandum on the subject of Policy for Assisted Reproductive Services for the Benefit of Seriously or Severely Ill/Injured (Category II or III) Active Duty Service Members issued by the Assistant Secretary of Defense for Health Affairs on April 3, 2012, and the guidance issued to implement such policy, including any limitations on the amount of such benefits available to such a member. (4)The term adoption reimbursement means reimbursement for the adoption-related expenses for an adoption that is finalized after the date of the enactment of this Act under the same terms as apply under the adoption reimbursement program of the Department of Defense, as authorized in Department of Defense Instruction 1341.09, including the reimbursement limits and requirements set forth in such instruction. 
(c)Amounts made available for the purposes specified in subsection (a) of this section are subject to the requirements for funds contained in section 508 of division H of the Consolidated Appropriations Act, 2016 (Public Law 114–113). IIIRelated agenciesAmerican battle monuments commissionSalaries and expensesFor necessary expenses, not otherwise provided for, of the American Battle Monuments Commission, including the acquisition of land or interest in land in foreign countries; purchases and repair of uniforms for caretakers of national cemeteries and monuments outside of the United States and its territories and possessions; rent of office and garage space in foreign countries; purchase (one-for-one replacement basis only) and hire of passenger motor vehicles; not to exceed $7,500 for official reception and representation expenses; and insurance of official motor vehicles in foreign countries, when required by law of such countries, $75,100,000, to remain available until expended.Foreign currency fluctuations accountFor necessary expenses, not otherwise provided for, of the American Battle Monuments Commission, such sums as may be necessary, to remain available until expended, for purposes authorized by section 2109 of title 36, United States Code.United states court of appeals for veterans claimsSalaries and expensesFor necessary expenses for the operation of the United States Court of Appeals for Veterans Claims as authorized by sections 7251 through 7298 of title 38, United States Code, $30,945,000: Provided, That $2,500,000 shall be available for the purpose of providing financial assistance as described, and in accordance with the process and reporting procedures set forth, under this heading in Public Law 102–229.Department of defense—CivilCemeterial expenses, ArmySalaries and expensesFor necessary expenses for maintenance, operation, and improvement of Arlington National Cemetery and Soldiers’ and Airmen’s Home National Cemetery, including the purchase or lease of passenger motor vehicles for replacement on a one-for-one basis only, and not to exceed $1,000 for official reception and representation expenses, $70,800,000, of which not to exceed $15,000,000 shall remain available until September 30, 2019. In addition, such sums as may be necessary for parking maintenance, repairs and replacement, to be derived from the Lease of Department of Defense Real Property for Defense Agencies account.Armed forces retirement homeTrust fundFor expenses necessary for the Armed Forces Retirement Home to operate and maintain the Armed Forces Retirement Home—Washington, District of Columbia, and the Armed Forces Retirement Home—Gulfport, Mississippi, to be paid from funds available in the Armed Forces Retirement Home Trust Fund, $64,300,000, of which $1,000,000 shall remain available until expended for construction and renovation of the physical plants at the Armed Forces Retirement Home—Washington, District of Columbia, and the Armed Forces Retirement Home—Gulfport, Mississippi: Provided, That of the amounts made available under this heading from funds available in the Armed Forces Retirement Home Trust Fund, $22,000,000 shall be paid from the general fund of the Treasury to the Trust Fund.Administrative Provisions 
301.Funds appropriated in this Act under the heading Department of Defense—Civil, Cemeterial Expenses, Army, may be provided to Arlington County, Virginia, for the relocation of the federally owned water main at Arlington National Cemetery, making additional land available for ground burials. 302.Amounts deposited into the special account established under 10 U.S.C. 4727 are appropriated and shall be available until expended to support activities at the Army National Military Cemeteries. 
IVOverseas Contingency OperationsDepartment of DefenseMilitary construction, ArmyFor an additional amount for Military Construction, Army, $18,900,000, to remain available until September 30, 2021, for projects outside of the United States: Provided, That such amount is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985.Military construction, navy and marine corpsFor an additional amount for Military Construction, Navy and Marine Corps, $59,809,000, to remain available until September 30, 2021, for projects outside of the United States: Provided, That such amount is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985.Military construction, air forceFor an additional amount for Military Construction, Air Force $88,291,000, to remain available until September 30, 2021, for projects outside of the United States: Provided, That such amount is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985.Military construction, defense-WideFor an additional amount for Military Construction, Defense-Wide, $5,000,000, to remain available until September 30, 2021, for projects outside of the United States: Provided, That such amount is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985.Administrative Provision 
401.Each amount designated in this Act by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985 shall be available only if the President subsequently so designates all such amounts and transmits such designations to the Congress. VGeneral provisions 501.No part of any appropriation contained in this Act shall remain available for obligation beyond the current fiscal year unless expressly so provided herein. 
502.None of the funds made available in this Act may be used for any program, project, or activity, when it is made known to the Federal entity or official to which the funds are made available that the program, project, or activity is not in compliance with any Federal law relating to risk assessment, the protection of private property rights, or unfunded mandates. 503.All departments and agencies funded under this Act are encouraged, within the limits of the existing statutory authorities and funding, to expand their use of E-Commerce technologies and procedures in the conduct of their business practices and public service activities. 
504.Unless stated otherwise, all reports and notifications required by this Act shall be submitted to the Subcommittee on Military Construction and Veterans Affairs, and Related Agencies of the Committee on Appropriations of the House of Representatives and the Subcommittee on Military Construction and Veterans Affairs, and Related Agencies of the Committee on Appropriations of the Senate. 505.None of the funds made available in this Act may be transferred to any department, agency, or instrumentality of the United States Government except pursuant to a transfer made by, or transfer authority provided in, this or any other appropriations Act. 
506.None of the funds made available in this Act may be used for a project or program named for an individual serving as a Member, Delegate, or Resident Commissioner of the United States House of Representatives. 507. (a)Any agency receiving funds made available in this Act, shall, subject to subsections (b) and (c), post on the public Web site of that agency any report required to be submitted by the Congress in this or any other Act, upon the determination by the head of the agency that it shall serve the national interest. 
(b)Subsection (a) shall not apply to a report if— (1)the public posting of the report compromises national security; or 
(2)the report contains confidential or proprietary information. (c)The head of the agency posting such report shall do so only after such report has been made available to the requesting Committee or Committees of Congress for no less than 45 days. 
508. 
(a)None of the funds made available in this Act may be used to maintain or establish a computer network unless such network blocks the viewing, downloading, and exchanging of pornography. (b)Nothing in subsection (a) shall limit the use of funds necessary for any Federal, State, tribal, or local law enforcement agency or any other entity carrying out criminal investigations, prosecution, or adjudication activities. 
509.None of the funds made available in this Act may be used by an agency of the executive branch to pay for first-class travel by an employee of the agency in contravention of sections 301–10.122 through 301–10.124 of title 41, Code of Federal Regulations. 510.None of the funds made available in this Act may be used to execute a contract for goods or services, including construction services, where the contractor has not complied with Executive Order No. 12989. 
511.None of the funds made available by this Act may be used by the Department of Defense or the Department of Veterans Affairs to lease or purchase new light duty vehicles for any executive fleet, or for an agency's fleet inventory, except in accordance with Presidential Memorandum—Federal Fleet Performance, dated May 24, 2011. 512. (a)In GeneralNone of the funds appropriated or otherwise made available to the Department of Defense in this Act may be used to construct, renovate, or expand any facility in the United States, its territories, or possessions to house any individual detained at United States Naval Station, Guantánamo Bay, Cuba, for the purposes of detention or imprisonment in the custody or under the control of the Department of Defense. 
(b)The prohibition in subsection (a) shall not apply to any modification of facilities at United States Naval Station, Guantánamo Bay, Cuba. (c)An individual described in this subsection is any individual who, as of June 24, 2009, is located at United States Naval Station, Guantánamo Bay, Cuba, and who— 
(1)is not a citizen of the United States or a member of the Armed Forces of the United States; and (2)is— 
(A)in the custody or under the effective control of the Department of Defense; or (B)otherwise under detention at United States Naval Station, Guantánamo Bay, Cuba.This division may be cited as the Military Construction, Veterans Affairs, and Related Agencies Appropriations Act, 2017. BZIKA RESPONSE AND PREPAREDNESS IDepartment of health and human servicesCenters for disease control and preventionCDC-WIDE ACTIVITIES AND PROGRAM SUPPORTFor an additional amount for fiscal year 2016 for CDC-Wide Activities and Program Support, $394,000,000, to remain available until September 30, 2017, to prevent, prepare for, and respond to Zika virus, health conditions related to such virus, and other vector-borne diseases, domestically and internationally: Provided, That products purchased with these funds may, at the discretion of the Secretary of Health and Human Services, be deposited in the Strategic National Stockpile under section 319F–2 of the Public Health Service (PHS) Act: Provided further, That funds may be used for purchase and insurance of official motor vehicles in foreign countries: Provided further, That the provisions in section 317S of the PHS Act shall apply to the use of funds appropriated in this paragraph as determined by the Director of the Centers for Disease Control and Prevention to be appropriate: Provided further, That funds appropriated in this paragraph may be used for grants for the construction, alteration, or renovation of non-federally owned facilities to improve preparedness and response capability at State and local laboratories: Provided further, That of the amount appropriated in this paragraph, $44,000,000 is included to supplement either fiscal year 2016 or fiscal year 2017 funds for the Public Health Emergency Preparedness cooperative agreement program to restore fiscal year 2016 funds that were reprogrammed for Zika virus response prior to the enactment of this Act: Provided further, That such amount is designated by the Congress as an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985.National institutes of healthNATIONAL INSTITUTE OF ALLERGY AND INFECTIOUS DISEASES(including transfer of funds)For an additional amount for fiscal year 2016 for National Institute of Allergy and Infectious Diseases, $152,000,000, to remain available until September 30, 2017, for research on the virology, natural history, and pathogenesis of the Zika virus infection and preclinical and clinical development of vaccines and other medical countermeasures for the Zika virus and other vector-borne diseases, domestically and internationally: Provided, That such funds may be transferred by the Director of the National Institutes of Health (NIH) to other accounts of the NIH for the purposes provided in this paragraph: Provided further, That such amount is designated by the Congress as an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985.Office of the secretaryPUBLIC HEALTH AND SOCIAL SERVICES EMERGENCY FUND(INCLUDING TRANSFER OF FUNDS)For an additional amount for fiscal year 2016 for Public Health and Social Services Emergency Fund, $387,000,000, to remain available until September 30, 2017, to prevent, prepare for, and respond to Zika virus, health conditions related to such virus, and other vector-borne diseases, domestically and internationally; to develop necessary countermeasures and vaccines, including the development and purchase of vaccines, therapeutics, diagnostics, necessary medical supplies, and administrative activities; for carrying out section 501 of the Social Security Act; and for carrying out sections 330 through 336 and 338 of the PHS Act: Provided, That funds appropriated in this paragraph may be used to procure security countermeasures (as defined in section 319F–2(c)(1)(B) of the PHS Act): Provided further, That paragraphs (1) and (7)(C) of subsection (c) of section 319F–2 of the PHS Act, but no other provisions of such section, shall apply to such security countermeasures procured with funds appropriated in this paragraph: Provided further, That products purchased with funds appropriated in this paragraph may, at the discretion of the Secretary of Health and Human Services, be deposited in the Strategic National Stockpile under section 319F–2 of the PHS Act: Provided further, That funds appropriated in this paragraph may be transferred to the fund authorized by section 319F–4 of the PHS Act: Provided further, That of the funds appropriated under this heading, $75,000,000, in addition to the purposes specified above, shall also be available for necessary expenses for support to States, territories, tribes, or tribal organizations with active or local transmission cases of the Zika virus, as confirmed by the Centers for Disease Control and Prevention, to reimburse the costs of health care for health conditions related to the Zika virus, other than costs that are covered by private health insurance, of which not less than $60,000,000 shall be for territories with the highest rates of Zika transmission: Provided further, That of the funds appropriated under this heading, $20,000,000 shall be awarded, notwithstanding section 502 of the Social Security Act, for projects of regional and national significance in Puerto Rico and other territories authorized under section 501 of the Social Security Act: Provided further, That of the funds appropriated under this heading, $40,000,000 shall be used to expand the delivery of primary health services authorized by section 330 of the PHS Act in Puerto Rico and other territories: Provided further, That of the funds appropriated under this heading, $6,000,000 shall, for purposes of providing primary health services in areas affected by Zika virus or other vector-borne diseases, be used to assign National Health Service Corps (NHSC) members to Puerto Rico and other territories, notwithstanding the assignment priorities and limitations in or under sections 333(a)(1)(D), 333(b), or 333A(a) of the PHS Act, and to make NHSC Loan Repayment Program awards under section 338B of such Act: Provided further, That for purposes of the previous proviso, section 331(a)(3)(D) of the PHS Act shall be applied as if the term primary health services included health services regarding pediatric subspecialists: Provided further, That such amount is designated by the Congress as an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985.General provisions—this title(INCLUDING TRANSFER OF FUNDS)direct hires 
101.Funds appropriated by this title may be used by the heads of the Department of Health and Human Services, Department of State, and the United States Agency for International Development to appoint, without regard to the provisions of sections 3309 through 3319 of title 5 of the United States Code, candidates needed for positions to perform critical work relating to Zika response for which— (1)public notice has been given; and 
(2)the Secretary of Health and Human Services has determined that such a public health threat exists.transfer authorities 102.Funds appropriated by this title may be transferred to, and merged with, other appropriation accounts under the headings Centers for Disease Control and Prevention, Public Health and Social Services Emergency Fund, and National Institutes of Health for the purposes specified in this title following consultation with the Office of Management and Budget: Provided, That the Committees on Appropriations shall be notified 10 days in advance of any such transfer: Provided further, That, upon a determination that all or part of the funds transferred from an appropriation are not necessary, such amounts may be transferred back to that appropriation: Provided further, That none of the funds made available by this title may be transferred pursuant to the authority in section 205 of division H of Public Law 114–113 or section 241(a) of the PHS Act.reporting requirements 
103.Not later than 30 days after enactment of this Act, the Secretary of Health and Human Services shall provide a detailed spend plan of anticipated uses of funds made available in this title, including estimated personnel and administrative costs, to the Committees on Appropriations: Provided, That such plans shall be updated and submitted to the Committees on Appropriations every 60 days until September 30, 2017.oversight 
104.Of the funds appropriated by this title under the heading Public Health and Social Services Emergency Fund, up to— (1)$500,000 shall be transferred to, and merged with, funds made available under the heading Office of the Secretary, Office of Inspector General, and shall remain available until expended, for oversight of activities supported with funds appropriated by this title: Provided, That the Secretary of Health and Human Services shall consult with the Committees on Appropriations prior to obligating such funds: Provided further, That the transfer authority provided by this paragraph is in addition to any other transfer authority provided by law; and 
(2)$500,000 shall be made available to the Comptroller General of the United States, and shall remain available until expended, for oversight of activities supported with funds appropriated by this title: Provided, That the Comptroller General shall consult with the Committees on Appropriations prior to obligating such funds. 
IIDEPARTMENT OF STATEAdministration of foreign affairsDIPLOMATIC AND CONSULAR PROGRAMS(including transfer of funds)For an additional amount for fiscal year 2016 for Diplomatic and Consular Programs, $14,594,000, to remain available until September 30, 2017, for necessary expenses to support response efforts related to the Zika virus, health conditions related to such virus, and other vector-borne diseases: Provided, That such funds may be made available for medical evacuation costs of any other department or agency of the United States under Chief of Mission authority, and may be transferred to any other appropriation of such department or agency for such costs: Provided further, That such amount is designated by the Congress as an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985.EMERGENCIES IN THE DIPLOMATIC AND CONSULAR SERVICEFor an additional amount for fiscal year 2016 for Emergencies in the Diplomatic and Consular Service, $4,000,000 for necessary expenses to support response efforts related to the Zika virus, health conditions related to such virus, and other vector-borne diseases, to remain available until September 30, 2017: Provided, That such amount is designated by the Congress as an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985.REPATRIATION LOANS PROGRAM ACCOUNTFor an additional amount for fiscal year 2016 for Repatriation Loans Program Account for the cost of direct loans, $1,000,000, to support response efforts related to the Zika virus, health conditions related to such virus, and other vector-borne diseases, to remain available until September 30, 2017: Provided, That such costs, including costs of modifying such loans, shall be as defined in section 502 of the Congressional Budget Act of 1974: Provided further, That such funds are available to subsidize an additional amount of gross obligations for the principal amount of direct loans not to exceed $1,880,406: Provided further, That such amount is designated by the Congress as an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985.United states agency for international developmentFunds appropriated to the presidentOPERATING EXPENSESFor an additional amount for fiscal year 2016 for Operating Expenses, $10,000,000, to remain available until September 30, 2017, for necessary expenses to support response efforts related to the Zika virus, health conditions related to such virus, and other vector-borne diseases: Provided, That such amount is designated by the Congress as an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985.Bilateral economic assistanceFunds appropriated to the presidentGLOBAL HEALTH PROGRAMSFor an additional amount for fiscal year 2016 for Global Health Programs, $145,500,000, to remain available until September 30, 2017, for necessary expenses to prevent, prepare for, and respond to the Zika virus, health conditions related to such virus, and other vector-borne diseases: Provided, That funds appropriated under this heading shall be made available for vector control activities, vaccines, diagnostics, and vector control technologies: Provided further, That funds appropriated under this heading may be made available as contributions to the World Health Organization, the United Nations Children’s Fund, the Pan American Health Organization, the International Atomic Energy Agency, and the Food and Agriculture Organization: Provided further, That funds made available under this heading shall be subject to prior consultation with the Committees on Appropriations: Provided further, That none of the funds appropriated under this heading may be made available for the Grand Challenges for Development program: Provided further, That such amount is designated by the Congress as an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985.General provisions—this titletransfer authorities(INCLUDING TRANSFER OF FUNDS) 
201. 
(a)Funds appropriated by this title under the headings Diplomatic and Consular Programs, Emergencies in the Diplomatic and Consular Service, Repatriation Loans Program Account, and Operating Expenses may be transferred to, and merged with, funds appropriated by this title under such headings to carry out the purposes of this title. (b)The transfer authorities provided by this section are in addition to any other transfer authority provided by law. 
(c)Upon a determination that all or part of the funds transferred pursuant to the authorities provided by this section are not necessary for such purposes, such amounts may be transferred back to such appropriations. (d)No funds shall be transferred pursuant to this section unless at least 5 days prior to making such transfer the Secretary of State or the Administrator of the United States Agency for International Development, as appropriate, notifies the Committees on Appropriations in writing of the details of any such transfer.NOTIFICATION REQUIREMENT 
202.Funds appropriated by this title shall only be available for obligation if the Secretary of State or the Administrator of the United States Agency for International Development, as appropriate, notifies the Committees on Appropriations in writing at least 15 days in advance of such obligation.CONSOLIDATED REPORTING REQUIREMENT 203.Not later than 30 days after enactment of this Act and prior to the initial obligation of funds made available by this title, the Secretary of State and the Administrator of the United States Agency for International Development shall submit a consolidated report to the Committees on Appropriations on the anticipated uses of such funds on a country and project basis, including estimated personnel and administrative costs: Provided, That such report shall be updated and submitted to the Committees on Appropriations every 60 days until September 30, 2017.OVERSIGHT 
204.Of the funds appropriated by this title, up to— (1)$500,000 shall be transferred to, and merged with, funds available under the heading United States Agency for International Development, Funds Appropriated to the President, Office of Inspector General, and shall remain available until expended, for oversight of activities supported with funds appropriated by this title: Provided, That the transfer authority provided by this paragraph is in addition to any other transfer authority provided by law; and 
(2)$500,000 shall be made available to the Comptroller General of the United States, and shall remain available until expended, for oversight of activities supported with funds appropriated by this title: Provided, That the Secretary of State and the Comptroller General, as appropriate, shall consult with the Committees on Appropriations prior to obligating such funds. 
IIIGENERAL PROVISIONS—THIS DIVISIONEXTENSION OF AUTHORITIES AND PROVISIONS 
301.Unless otherwise provided for by this division, the additional amounts appropriated pursuant to this division are subject to the requirements for funds contained in the Consolidated Appropriations Act, 2016 (Public Law 114–113).PERSONAL SERVICE CONTRACTORS 302.Funds made available by this division may be used to enter into contracts with individuals for the provision of personal services (as described in section 104 of part 37 of title 48, Code of Federal Regulations (48 CFR 37.104)) to support the purposes of titles I and II of this division, within the United States and abroad, subject to prior consultation with, and the notification procedures of, the Committees on Appropriations: Provided, That such individuals may not be deemed employees of the United States for the purpose of any law administered by the Office of Personnel Management: Provided further, That the authority made available pursuant to this section shall expire on September 30, 2017.DESIGNATION RETENTION 
303.Any amount appropriated by this division, designated by the Congress as an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985 and subsequently so designated by the President, and transferred pursuant to transfer authorities provided by this division shall retain such designation.Effective Date 304.This division shall become effective immediately upon enactment of this Act. 
This division may be cited as the Zika Response and Preparedness Appropriations Act, 2016. CContinuing Appropriations Act, 2017 The following sums are hereby appropriated, out of any money in the Treasury not otherwise appropriated, and out of applicable corporate or other revenues, receipts, and funds, for the several departments, agencies, corporations, and other organizational units of Government for fiscal year 2017, and for other purposes, namely: 
101. 
(a)Such amounts as may be necessary, at a rate for operations as provided in the applicable appropriations Acts for fiscal year 2016 and under the authority and conditions provided in such Acts, for continuing projects or activities (including the costs of direct loans and loan guarantees) that are not otherwise specifically provided for in this Act, that were conducted in fiscal year 2016, and for which appropriations, funds, or other authority were made available in the following appropriations Acts: (1)The Agriculture, Rural Development, Food and Drug Administration, and Related Agencies Appropriations Act, 2016 (division A of Public Law 114–113), except section 728. 
(2)The Commerce, Justice, Science, and Related Agencies Appropriations Act, 2016 (division B of Public Law 114–113). (3)The Department of Defense Appropriations Act, 2016 (division C of Public Law 114–113). 
(4)The Energy and Water Development and Related Agencies Appropriations Act, 2016 (division D of Public Law 114–113). (5)The Financial Services and General Government Appropriations Act, 2016 (division E of Public Law 114–113), which for purposes of this Act shall be treated as including section 707 of division O of Public Law 114–113. 
(6)The Department of Homeland Security Appropriations Act, 2016 (division F of Public Law 114–113). (7)The Department of the Interior, Environment, and Related Agencies Appropriations Act, 2016 (division G of Public Law 114–113). 
(8)The Departments of Labor, Health and Human Services, and Education, and Related Agencies Appropriations Act, 2016 (division H of Public Law 114–113). (9)The Legislative Branch Appropriations Act, 2016 (division I of Public Law 114–113). 
(10)The Department of State, Foreign Operations, and Related Programs Appropriations Act, 2016 (division K of Public Law 114–113), except title IX. (11)The Transportation, Housing and Urban Development, and Related Agencies Appropriations Act, 2016 (division L of Public Law 114–113), except section 420. 
(b)The rate for operations provided by subsection (a) is hereby reduced by 0.496 percent. 102. (a)No appropriation or funds made available or authority granted pursuant to section 101 for the Department of Defense shall be used for: (1) the new production of items not funded for production in fiscal year 2016 or prior years; (2) the increase in production rates above those sustained with fiscal year 2016 funds; or (3) the initiation, resumption, or continuation of any project, activity, operation, or organization (defined as any project, subproject, activity, budget activity, program element, and subprogram within a program element, and for any investment items defined as a P–1 line item in a budget activity within an appropriation account and an R–1 line item that includes a program element and subprogram element within an appropriation account) for which appropriations, funds, or other authority were not available during fiscal year 2016. 
(b)No appropriation or funds made available or authority granted pursuant to section 101 for the Department of Defense shall be used to initiate multi-year procurements utilizing advance procurement funding for economic order quantity procurement unless specifically appropriated later. 103.Appropriations made by section 101 shall be available to the extent and in the manner that would be provided by the pertinent appropriations Act. 
104.Except as otherwise provided in section 102, no appropriation or funds made available or authority granted pursuant to section 101 shall be used to initiate or resume any project or activity for which appropriations, funds, or other authority were not available during fiscal year 2016. 105.Appropriations made and authority granted pursuant to this Act shall cover all obligations or expenditures incurred for any project or activity during the period for which funds or authority for such project or activity are available under this Act. 
106.Unless otherwise provided for in this Act or in the applicable appropriations Act for fiscal year 2017, appropriations and funds made available and authority granted pursuant to this Act shall be available until whichever of the following first occurs: (1) the enactment into law of an appropriation for any project or activity provided for in this Act; (2) the enactment into law of the applicable appropriations Act for fiscal year 2017 without any provision for such project or activity; or (3) December 9, 2016. 107.Expenditures made pursuant to this Act shall be charged to the applicable appropriation, fund, or authorization whenever a bill in which such applicable appropriation, fund, or authorization is contained is enacted into law. 
108.Appropriations made and funds made available by or authority granted pursuant to this Act may be used without regard to the time limitations for submission and approval of apportionments set forth in section 1513 of title 31, United States Code, but nothing in this Act may be construed to waive any other provision of law governing the apportionment of funds. 109.Notwithstanding any other provision of this Act, except section 106, for those programs that would otherwise have high initial rates of operation or complete distribution of appropriations at the beginning of fiscal year 2017 because of distributions of funding to States, foreign countries, grantees, or others, such high initial rates of operation or complete distribution shall not be made, and no grants shall be awarded for such programs funded by this Act that would impinge on final funding prerogatives. 
110.This Act shall be implemented so that only the most limited funding action of that permitted in the Act shall be taken in order to provide for continuation of projects and activities. 111. (a)For entitlements and other mandatory payments whose budget authority was provided in appropriations Acts for fiscal year 2016, and for activities under the Food and Nutrition Act of 2008, activities shall be continued at the rate to maintain program levels under current law, under the authority and conditions provided in the applicable appropriations Act for fiscal year 2016, to be continued through the date specified in section 106(3). 
(b)Notwithstanding section 106, obligations for mandatory payments due on or about the first day of any month that begins after October 2016 but not later than 30 days after the date specified in section 106(3) may continue to be made, and funds shall be available for such payments. 112.Amounts made available under section 101 for civilian personnel compensation and benefits in each department and agency may be apportioned up to the rate for operations necessary to avoid furloughs within such department or agency, consistent with the applicable appropriations Act for fiscal year 2016, except that such authority provided under this section shall not be used until after the department or agency has taken all necessary actions to reduce or defer non-personnel-related administrative expenses. 
113.Funds appropriated by this Act may be obligated and expended notwithstanding section 10 of Public Law 91–672 (22 U.S.C. 2412), section 15 of the State Department Basic Authorities Act of 1956 (22 U.S.C. 2680), section 313 of the Foreign Relations Authorization Act, Fiscal Years 1994 and 1995 (22 U.S.C. 6212), and section 504(a)(1) of the National Security Act of 1947 (50 U.S.C. 3094(a)(1)). 114. (a)Each amount incorporated by reference in this Act that was previously designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A) of the Balanced Budget and Emergency Deficit Control Act of 1985 or as being for disaster relief pursuant to section 251(b)(2)(D) of such Act is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A) of such Act or as being for disaster relief pursuant to section 251(b)(2)(D) of such Act, respectively. 
(b)The reduction in section 101(b) of this Act shall not apply to— (1)amounts designated under subsection (a) of this section; 
(2)amounts made available by section 101(a) by reference to the second paragraph under the heading Social Security Administration—Limitation on Administrative Expenses in division H of Public Law 114–113; or (3)amounts made available by section 101(a) by reference to the paragraph under the heading Centers for Medicare and Medicaid Services—Health Care Fraud and Abuse Control Account in division H of Public Law 114–113. 
(c)Section 6 of Public Law 114–113 shall apply to amounts designated in subsection (a) for Overseas Contingency Operations/Global War on Terrorism. 115.During the period covered by this Act, discretionary amounts appropriated for fiscal year 2017 that were provided in advance by appropriations Acts covered by section 101 of this Act shall be available in the amounts provided in such Acts, reduced by the percentage in section 101(b). 
116. 
(a)In addition to the amounts otherwise provided by section 101, and notwithstanding section 104, an additional amount is provided to the Secretary of Health and Human Services to carry out the authorizations in the Comprehensive Addiction and Recovery Act of 2016 (Public Law 114–198), at a rate for operations of $17,000,000. (b)In addition to the amounts otherwise provided by section 101, and notwithstanding section 104, an additional amount is provided to the Attorney General to carry out the authorizations in the Comprehensive Addiction and Recovery Act of 2016 (Public Law 114–198), at a rate for operations of $20,000,000. 
(c)Notwithstanding any other provision of this Act, in addition to the purposes otherwise provided for amounts that become available on October 1, 2016, under the heading Department of Veterans Affairs—Veterans Health Administration—Medical Services in division J of Public Law 114–113, such amounts shall be used to implement the Jason Simcakoski Memorial and Promise Act (title IX of Public Law 114–198) and the amendments made by that Act. 117.Notwithstanding section 101, amounts are provided for Department of Agriculture—Domestic Food Programs—Food and Nutrition Service—Commodity Assistance Program at a rate for operations of $310,139,000, of which $236,120,000 shall be for the Commodity Supplemental Food Program. 
118.Amounts provided by section 111 to the Department of Agriculture for Corporations—Commodity Credit Corporation Fund—Reimbursement for Net Realized Losses may be used, prior to the completion of the report described in section 2 of the Act of August 17, 1961 (15 U.S.C. 713a–11), to reimburse the Commodity Credit Corporation for net realized losses sustained, but not previously reimbursed, as reflected in the June 2016 report of its financial condition. 119.Amounts made available by section 101 for Department of Agriculture—Rural Housing Service—Rental Assistance Program may be apportioned up to the rate for operations necessary to pay ongoing debt service for the multi-family direct loan programs under sections 514 and 515 of the Housing Act of 1949 (42 U.S.C. 1484 and 1485). 
120.Section 529(b)(5) of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 360ff(b)(5)) shall be applied by substituting the date specified in section 106(3) of this Act for September 30, 2016. 121.Notwithstanding sections 101 and 102, within amounts provided for Department of Defense—Operation and Maintenance, Defense-Wide and Department of Defense—Research, Development, Test and Evaluation, Defense-Wide, except for amounts designated for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985, the Secretary of Defense may develop, replace, and sustain Federal Government security and suitability background investigation information technology system requirements of the Office of Personnel Management at a rate for operations of $95,000,000. 
122.Section 1215(f)(1) of the National Defense Authorization Act for Fiscal Year 2012 (Public Law 112–81; 10 U.S.C. 113 note), as most recently amended by section 1221 of the National Defense Authorization Act for Fiscal Year 2016 (Public Law 114–92), shall be applied by substituting 2017 for 2016 through the earlier of the date specified in section 106(3) of this Act or the date of the enactment of an Act authorizing appropriations for fiscal year 2017 for military activities of the Department of Defense. 123. (a)Funds made available by section 101 for Department of Energy—Energy Programs—Uranium Enrichment Decontamination and Decommissioning Fund may be apportioned up to the rate for operations necessary to avoid disruption of continuing projects or activities funded in this appropriation. 
(b)The Secretary of Energy shall notify the Committees on Appropriations of the House of Representatives and the Senate not later than 3 days after each use of the authority provided in subsection (a). 124. (a)Notwithstanding any other provision of this Act, except section 106, the District of Columbia may expend local funds under the heading District of Columbia Funds for such programs and activities under the District of Columbia Appropriations Act, 2016 (title IV of division E of Public Law 114–113) at the rate set forth under Part A—Summary of Expenses as included in the Fiscal Year 2017 Local Budget Act of 2016 (D.C. Act 21–414), as modified as of the date of the enactment of this Act. 
(b)During the period in which this Act is in effect, the authority and conditions provided in the Financial Services and General Government Appropriations Act, 2016 (division E of Public Law 114–113) which were applicable to the obligation or expenditure of funds by the District of Columbia for any program, project, or activity during fiscal year 2016 shall apply to the obligation or expenditure of funds by the District of Columbia with respect to such program, project, or activity under any authority. 125. (a)Notwithstanding section 101, amounts are provided for General Services Administration—Expenses, Presidential Transition for necessary expenses to carry out the Presidential Transition Act of 1963 (3 U.S.C. 102 note), at a rate for operations of $9,500,000, of which not to exceed $1,000,000 is for activities authorized by sections 3(a)(8) and 3(a)(9) of such Act: Provided, That such amounts may be transferred and credited to the Acquisition Services Fund or Federal Buildings Fund to reimburse obligations incurred prior to enactment of this Act for the purposes provided herein related to the Presidential election in 2016: Provided further, That amounts available under this section shall be in addition to any other amounts available for such purposes. 
(b)Notwithstanding section 101, no funds are provided by this Act for General Services Administration—Pre-Election Presidential Transition. 126.Notwithstanding section 101, for expenses of the Office of Administration to carry out the Presidential Transition Act of 1963, as amended, and similar expenses, in addition to amounts otherwise appropriated by law, amounts are provided to Presidential Transition Administrative Support at a rate for operations of $7,582,000: Provided, That such funds may be transferred to other accounts that provide funding for offices within the Executive Office of the President and the Office of the Vice President in this Act or any other Act, to carry out such purposes. 
127.In addition to the amounts otherwise provided by section 101, an additional amount is provided for District of Columbia—Federal Payment for Emergency Planning and Security Costs in the District of Columbia for costs associated with the Presidential Inauguration, at a rate for operations of $19,995,000. 128.In addition to the amounts otherwise provided by section 101, an additional amount is provided for National Archives and Records Administration—Operating Expenses to carry out the Presidential transition responsibilities of the Archivist of the United States under sections 2201 through 2207 of title 44, United States Code (commonly known as the Presidential Records Act of 1978), at a rate for operations of $4,850,000. 
129.Amounts made available by section 101 for Small Business Administration—Business Loans Program Account may be apportioned up to the rate for operations necessary to accommodate increased demand for commitments for general business loans authorized under section 7(a) of the Small Business Act (15 U.S.C. 636(a)). 130.Amounts provided by section 101 for the Department of Homeland Security may be obligated in the account and budget structure set forth in the table provided by the Chief Financial Officer of the Department to the Committees on Appropriations of the Senate and the House of Representatives prior to the end of fiscal year 2016 pursuant to section 563(e) of the Department of Homeland Security Appropriations Act, 2016 (division F of Public Law 114–113). 
131. 
(a)Amounts made available by section 101 for Department of Homeland Security—U.S. Customs and Border Protection—Operations and Support may be apportioned up to the rate for operations necessary to maintain not less than the number of staff achieved on September 30, 2016. (b)Amounts made available by section 101 for Department of Homeland Security—Transportation Security Administration—Operations and Support may be apportioned up to the rate for operations necessary to maintain not less than the number of screeners achieved on September 30, 2016. 
132.The authority provided by section 831 of the Homeland Security Act of 2002 (6 U.S.C. 391) shall continue in effect through the date specified in section 106(3) of this Act. 133.Section 810 of the Federal Lands Recreation Enhancement Act (16 U.S.C. 6809) is amended by striking September 30, 2017 and inserting September 30, 2018. 
134. 
(a)The authority provided by subsection (m)(3) of section 8162 of the Department of Defense Appropriations Act, 2000 (40 U.S.C. 8903 note; Public Law 106–79) shall continue in effect through the date specified in section 106(3) of this Act. (b)Section 419(b) of division G of Public Law 114–113 shall not apply during the period covered by this Act. 
135.Notwithstanding section 101, subsection 35(d) of the Mineral Leasing Act (30 U.S.C. 191(d)) shall be applied, at a rate for operations, through the date specified in section 106(3), as if the following new paragraph were added at the end—  (5)There is appropriated to the Fee Account established in subsection (c)(3)(B)(ii) of this section, out of any money in the Treasury not otherwise appropriated, $26,000,000 for fiscal year 2017, to remain available until expended, for the coordination and processing of oil and gas use authorizations, to be reduced by amounts collected by the Bureau and transferred to such Fee Account pursuant to subsection (d)(3)(A)(ii) of this section, so as to result in a final fiscal year 2017 appropriation from the general fund estimated at not more than $0.. 
136.In addition to the amounts otherwise provided by section 101, an additional amount is provided for Department of the Interior—National Park Service—Operation of the National Park System for security and visitor safety activities related to the Presidential Inaugural Ceremonies, at a rate for operations of $4,200,000. 137.In addition to amounts otherwise made available by section 101, and notwithstanding section 104, amounts are provided for Environmental Protection Agency—Environmental Programs and Management at a rate for operations of $3,000,000, to remain available until expended, and such amounts may be apportioned up to the rate for operations needed, for necessary expenses of activities described in section 26(b)(1) of the Toxic Substances Control Act (15 U.S.C. 2625(b)(1)): Provided, That fees collected pursuant to such section of such Act and deposited in the TSCA Service Fee Fund as discretionary offsetting receipts in fiscal year 2017 shall be retained and used for necessary salaries and expenses under the above heading and shall remain available until expended: Provided further, That the sum provided by this section of this Act from the general fund for fiscal year 2017 shall be reduced by the amount of discretionary offsetting receipts received during fiscal year 2017, so as to result in a final fiscal year 2017 appropriation from the general fund estimated at not more than $0: Provided further, That to the extent that amounts realized from such receipts exceed $3,000,000, those amounts in excess of $3,000,000 shall be deposited in the TSCA Service Fee Fund as discretionary offsetting receipts in fiscal year 2017, shall be retained and used for necessary salaries and expenses in this account, and shall remain available until expended: Provided further, That of the amounts provided under this heading by section 101, the Chemical Risk Review and Reduction program project shall be allocated for this fiscal year, excluding the amount of any fees made available, not less than the amount of appropriations for that program project for fiscal year 2014. 
138.Section 114(f) of the Higher Education Act of 1965 (20 U.S.C. 1011c(f)) shall be applied by substituting the date specified in section 106(3) of this Act for September 30, 2016. 139.The first proviso under the heading Department of Health and Human Services—Administration for Children and Families—Payments to States for the Child Care and Development Block Grant in title II of division H of Public Law 114–113 shall not apply during the period covered by this Act. 
140. 
(a)The second proviso under the heading Department of Health and Human Services—Administration for Children and Families—Children and Families Services Programs in title II of division H of Public Law 114–113 shall be applied during the period covered by this Act as if the following were struck from such proviso: , of which $141,000,000 shall be available for a cost of living adjustment notwithstanding section 640(a)(3)(A) of such Act. (b)Amounts made available in the third proviso under the heading Department of Health and Human Services—Administration for Children and Families—Children and Families Services Programs in title II of division H of Public Law 114–113 shall not be included in the calculation of the base grant, as such term is used in section 640(a)(7)(A) of the Head Start Act (42 U.S.C. 9835(a)(7)(A)), during the period described in section 106 of this Act. 
141. 
(a)Section 529 of division H of Public Law 114–113 shall be applied by substituting in the Child Enrollment Contingency Fund from the appropriation to the Fund for the first semi-annual allotment period for fiscal year 2017 under section 2104(n)(2)(A)(ii) of the Social Security Act for or available in the Child Enrollment Contingency Fund from appropriations to the Fund under section 2104(n)(2)(A)(i) of the Social Security Act; and (b)Section 530 of division H of Public Law 114–113 shall be applied by substituting $541,900,000 for $4,678,500,000 and by adding at the end the following: and of the funds made available for the purposes of carrying out section 2105(a)(3) of the Social Security Act, $5,669,100,000 are hereby rescinded. 
142.Notwithstanding any other provision of this Act, there is appropriated for payment to Sami A. Takai, widow of Kyle Mark Takai, late a Representative from the State of Hawaii, $174,000. 143. (a)Amounts made available by section 101 for Department of Transportation—Federal Railroad Administration—Operating Grants to the National Railroad Passenger Corporation and Department of Transportation—Federal Railroad Administration—Capital and Debt Service Grants to the National Railroad Passenger Corporation shall be obligated in the account and budget structure, and under the authorities and conditions, set forth for Department of Transportation—Federal Railroad Administration—Northeast Corridor Grants to the National Railroad Passenger Corporation and Department of Transportation—Federal Railroad Administration—National Network Grants to the National Railroad Passenger Corporation in H.R. 5394 and S. 2844, as introduced in the One Hundred Fourteenth Congress. 
(b)Amounts made available pursuant to subsection (a) are provided for Department of Transportation—Federal Railroad Administration—Northeast Corridor Grants to the National Railroad Passenger Corporation at a rate for operations of $235,000,000, to remain available until expended, and for Department of Transportation—Federal Railroad Administration—National Network Grants to the National Railroad Passenger Corporation at a rate for operations of $1,155,000,000, to remain available until expended. 144.Amounts made available by section 101 for Maritime Administration—Maritime Security Program shall be allocated at an annual rate across all vessels covered by operating agreements, as that term is used in chapter 531 of title 46, United States Code, and the Secretary shall distribute equally all such funds for payments due under all operating agreements in equal amounts notwithstanding title 46, United States Code, section 53106: Provided, That no payment shall exceed an annual rate of $3,500,000 per operating agreement. 
145. 
(a)In addition to the amount otherwise provided by section 101 for the Community Planning and Development, Community Development Fund, there is appropriated $500,000,000 for an additional amount for fiscal year 2016, to remain available until expended, for necessary expenses for activities authorized under title I of the Housing and Community Development Act of 1974 (42 U.S.C. 5301 et seq.) related to disaster relief, long-term recovery, restoration of infrastructure and housing, and economic revitalization in the most impacted and distressed areas resulting from a major disaster declared in 2016, and which the disaster occurred prior to the date of enactment of this Act, pursuant to the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5121 et seq.): Provided, That funds shall be awarded directly to the State or unit of general local government at the discretion of the Secretary:  Provided further, That as a condition of making any grant, the Secretary shall certify in advance that such grantee has in place proficient financial controls and procurement processes and has established adequate procedures to prevent any duplication of benefits as defined by section 312 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5155), to ensure timely expenditure of funds, to maintain comprehensive websites regarding all disaster recovery activities assisted with these funds, and to detect and prevent waste, fraud, and abuse of funds: Provided further, That prior to the obligation of funds a grantee shall submit a plan to the Secretary for approval detailing the proposed use of all funds, including criteria for eligibility and how the use of these funds will address long-term recovery and restoration of infrastructure and housing and economic revitalization in the most impacted and distressed areas: Provided further, That such funds may not be used for activities reimbursable by, or for which funds are made available by, the Federal Emergency Management Agency or the Army Corps of Engineers: Provided further, That funds allocated under this heading shall not be considered relevant to the non-disaster formula allocations made pursuant to section 106 of the Housing and Community Development Act of 1974 (42 U.S.C. 5306): Provided further, That a State or subdivision thereof may use up to 5 percent of its allocation for administrative costs: Provided further, That in administering the funds under this heading, the Secretary of Housing and Urban Development may waive, or specify alternative requirements for, any provision of any statute or regulation that the Secretary administers in connection with the obligation by the Secretary or the use by the recipient of these funds (except for requirements related to fair housing, nondiscrimination, labor standards, and the environment), if the Secretary finds that good cause exists for the waiver or alternative requirement and such waiver or alternative requirement would not be inconsistent with the overall purpose of title I of the Housing and Community Development Act of 1974: Provided further, That, notwithstanding the preceding proviso, recipients of funds provided under this heading that use such funds to supplement Federal assistance provided under section 402, 403, 404, 406, 407, or 502 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5121 et seq.) may adopt, without review or public comment, any environmental review, approval, or permit performed by a Federal agency, and such adoption shall satisfy the responsibilities of the recipient with respect to such environmental review, approval or permit: Provided further, That, notwithstanding section 104(g)(2) of the Housing and Community Development Act of 1974 (42 U.S.C. 5304(g)(2)), the Secretary may, upon receipt of a request for release of funds and certification, immediately approve the release of funds for an activity or project assisted under this heading if the recipient has adopted an environmental review, approval or permit under the preceding proviso or the activity or project is categorically excluded from review under the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.): Provided further, That the Secretary shall publish via notice in the Federal Register any waiver, or alternative requirement, to any statute or regulation that the Secretary administers pursuant to title I of the Housing and Community Development Act of 1974 no later than 5 days before the effective date of such waiver or alternative requirement: Provided further, That amounts provided under this section shall be designated by Congress as being for disaster relief pursuant to section 251(b)(2)(D) of the Balanced Budget and Emergency Deficit Control Act of 1985. 
(b)Unobligated balances, including recaptures and carryover, remaining from funds appropriated to the Department of Housing and Urban Development for administrative costs of the Office of Community Planning and Development associated with funds appropriated to the Department for specific disaster relief and related purposes and designated by Congress as an emergency requirement pursuant to a Concurrent Resolution on the Budget or the Balanced Budget and Emergency Deficit Control Act, including information technology costs and costs for administering and overseeing such specific disaster related funds, shall be transferred to the Program Office Salaries and Expenses, Community Planning and Development account for the Department, shall remain available until expended, and may be used for such administrative costs for administering any funds appropriated to the Department for any disaster relief and related purposes in any prior or future act, notwithstanding the purposes for which such funds were appropriated: Provided, That the amounts transferred pursuant to this section that were previously designated by Congress as an emergency requirement pursuant to a Concurrent Resolution on the Budget or the Balanced Budget and Emergency Deficit Control Act are designated by the Congress as an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985 and shall be transferred only if the President subsequently so designates the entire transfer and transmits such designation to the Congress. 
(c)This section shall become effective immediately upon enactment of this Act.This division may be cited as the Continuing Appropriations Act, 2017. DRescissions of Funds 101. (a)Of the unobligated balances available from prior year appropriations under the heading Department of Commerce, Economic Development Administration, Economic Development Assistance Programs designated by the Congress as an emergency requirement pursuant to the Concurrent Resolution on the Budget or the Balanced Budget and Emergency Deficit Control Act of 1985, $10,000,000 is rescinded immediately upon enactment of this Act: Provided, That such amounts are designated by the Congress as an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985. 
(b)Of the unobligated balances available from amounts provided under the heading Department of Commerce, National Oceanic and Atmospheric Administration, Operations, Research, and Facilities in title II of Public Law 111–212 for responding to economic impacts of fisherman and fishery dependent businesses, $13,000,000 is rescinded immediately upon enactment of this Act: Provided, That such amounts are designated by the Congress as an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985. 
(c)Of the unobligated balances available from amounts provided under the heading Department of Homeland Security, Office of the Secretary and Executive Management in Public Law 109–148, $279,045 is rescinded immediately upon enactment of this Act: Provided, That such amounts are designated by the Congress as an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985. 
(d)Of the unobligated balances available under the heading Department of Homeland Security, U.S. Customs and Border Protection, Salaries and Expenses from emergency funds in Public Law 107–206 and earlier laws transferred to the Department of Homeland Security when it was created in 2003, $39,246 is rescinded immediately upon enactment of this Act: Provided, That such amounts are designated by the Congress as an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985. 
(e)Of the unobligated balances available from amounts provided under the heading Department of Homeland Security, United States Coast Guard, Acquisition, Construction, and Improvements in Public Law 110–329, Public Law 109–148 and Public Law 109–234, $48,075,920 is rescinded immediately upon enactment of this Act: Provided, That such amounts are designated by the Congress as an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985. 
(f)Of the unobligated balances available under the heading Department of Homeland Security, Federal Emergency Management Agency, Administrative and Regional Operations in Public Law 109–234, $731,790 is rescinded immediately upon enactment of this Act: Provided, That such amounts are designated by the Congress as an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985. 
(g)Of the unobligated amounts made available under section 1323(c)(1) of the Patient Protection and Affordable Care Act (42 U.S.C. 18043(c)(1)), $168,100,000 is rescinded immediately upon enactment of this Act. (h)Of the unobligated balances available under the heading Operating Expenses in title IX of the Department of State, Foreign Operations, and Related Programs Appropriations Act, 2015 (division J of Public Law 113–235), $7,522,000 is rescinded immediately upon enactment of this Act: Provided, That such amounts are designated by the Congress as an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985. 
(i)Of the unobligated balances of appropriations made available under the heading Bilateral Economic Assistance, Funds Appropriated to the President in title IX of the Department of State, Foreign Operations, and Related Programs Appropriations Act, 2015 (division J of Public Law 113–235), $109,478,000 is rescinded immediately upon enactment of this Act: Provided, That such amounts are designated by the Congress as an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985. 
(j)Of the unobligated balances available from amounts provided under the heading Department of Transportation, Federal Aviation Administration, Facilities and Equipment in Public Law 109–148, $4,384,920 is rescinded immediately upon enactment of this Act: Provided, That such amounts are designated by the Congress as an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985. 
(k)Of the unobligated balances available from amounts provided under the heading Department of Transportation, Federal Aviation Administration, Facilities and Equipment in Public Law 102–368, $990,277 is rescinded immediately upon enactment of this Act: Provided, That such amounts are designated by the Congress as an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985. 
(l)Of the unobligated balances available to the Department of Transportation from amounts provided under section 108 of Public Law 101–130, $37,400,000 is rescinded immediately upon enactment of this Act: Provided, That such amounts are designated by the Congress as an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985. 
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate. 
